. Mr President, ladies and gentlemen, I dare say you have taken note of yesterday’s statement by President Ahmadinejad of Iran, who has expressed a desire to wipe the State of Israel off the map, claiming that this is what Ayatollah Khomeini would want. That is a monstrous thing to say, and in saying it, the President of Iran is aligning himself with terrorists. We see Israel’s integrity and security as being of great value, and we defend them.
Speaking on behalf of my group, I wish to announce our intention to make an issue of this. We will be proposing it at the next part-session of this House, and I would welcome support from the other groups. I see that Mrs Koch-Mehrin and Mr Swoboda are here, along with others who might well give their support.
. Mr President, if this statement really was made in these terms, that is of course utterly unacceptable to anyone in this House and cannot be passed over in silence. It is because this demands an appropriate response that I wish, on behalf of my group, to express my strong support for Mr Poettering’s idea that this should be put on the order of business for the next part-session.
. Mr President, if these statements have indeed been made, we too find them unacceptable, scandalous and dangerous. It is in itself staggering enough for a president to address a conference with the theme of ‘a world without Zionism’ and to express himself in such terms. Such a thing is absolutely unacceptable, and we endorse the motion that it be made the subject of a debate in this House.
Your proposals have been noted, as has your stated intention of, in due course, bringing this matter before such bodies as the Conference of Presidents.
The next item is the debate on the report (A6-0276/2005) by Mr Mavrommatis, on behalf of the Committee on Petitions, on the annual report on the activities of the European Ombudsman for the year 2004 (2005/2136(INI)).
. Mr President, I wish to thank you for this opportunity to address Parliament and to present the annual report for 2004, my first full year in office.
The year 2004 was hugely significant for the European Union: a year of historic enlargement, European elections, a new Commission and intense debate about the Constitution. These events and the popular attention they attracted had important consequences for the Ombudsman, as I will explain in a minute.
The annual report records our progress in handling complaints, in promoting good administration and in making the Ombudsman’s work better known to citizens. In total, 3 726 complaints were received, a 53% increase compared with the previous year. The rise in complaints does not result from worsening administrative behaviour by the institutions; rather, it reflects citizens’ increased general awareness of matters European and growing knowledge about their rights and about how to exercise those rights.
As I have mentioned, 2004 was a year in which European subjects figured prominently in headlines throughout the Union. I also made intensive efforts to inform citizens about their right to complain to the European Ombudsman and to spread the word about the positive results that have been achieved. All in all, I gave over 30 public lectures and presentations and held over 150 meetings with ombudsmen, public officials and other interlocutors in the Member States and candidate countries.
During 2004, I was able to help almost 70 % of the people who complained to me. The help took one of three forms: opening an inquiry, transferring the case to a competent body or advising on where to turn for a prompt and effective solution to the problem. I closed 251 inquires during the year. In 45 % of the cases, the inquiry revealed no maladministration. Such a finding is not always negative for the complainant, who at least has the benefit of a full explanation from the institutional body concerned of its actions. Furthermore, even when there is no maladministration, I may identify an opportunity for the institutional body to improve the quality of its administration in the future. If so, I point this out in a further remark in the closing decision.
Whenever there is maladministration, I try, if possible, to achieve a positive-sum outcome that satisfies both the complainant and the institution. In 28 % of cases, my inquiries resulted either in the institution concerned settling the case to the satisfaction of the complainant or in a friendly solution. When a friendly solution is not possible, I close the case with a critical remark or make a draft recommendation.
An example of a draft recommendation accepted in 2004 was a case in which the Commission granted compensation to a small company that had been given insufficient time to prepare a proposal for a research and development contract.
If a Community institutional body fails to respond satisfactorily to a draft recommendation, the Ombudsman’s ultimate weapon is a special report to the European Parliament. Only one special report was made in 2004, following the Commission’s refusal to reconsider its rules on the grading of press officers in its delegations. I made the draft recommendation in this case because the Commission failed to provide a coherent and convincing explanation of the variations in its current practice, despite having every opportunity to do so during my inquiry.
In my view, it is important that the European institutions should be willing to think again, rather than give the appearance of acting in an arbitrary way. I am grateful for Parliament’s support in this important issue of principle, as expressed in paragraph 11 of Mr Mavrommatis’s report.
Two own-initiative inquiries addressing systemic issues were closed during the year with positive results. The Commission accepted the need to improve the administration of the European schools and gave a commitment to cooperate with parents. I encouraged the Commission to seek to ensure that the schools themselves acknowledge the need to empower parents and to win their trust. The Commission also accepted and implemented a draft recommendation to introduce an internal complaints procedure for seconded national experts.
I would now like to say a few words about my priorities for the future. The first priority is to promote a citizen-centred approach by the EU institutions and bodies in all their activities. To this end, I will seek every opportunity systematically to reach out to the institutions to encourage best practice and promote friendly solutions. The active cooperation of the institutions and bodies is essential to the success of the Ombudsman’s work for citizens. The annual report contains many examples of the institutions taking prompt action to settle cases brought to their attention and responding positively to my proposals and recommendations.
During visits to the institutions and bodies, I underlined the value of reacting promptly and constructively to complaints. The ultimate goal for us all must be to ensure the best possible service for the citizen. I will continue to push for an end to the present confusing situation in which different institutions and bodies apply different codes of good administration.
Parliament has already approved, on 6 September 2001, the European Code of Good Administrative Behaviour. That text contains the rules and principles that should apply to all the Union institutions and bodies. The Code has received wide recognition internationally, in the Member States and candidate states, in the Council of Europe and elsewhere in the world. It is, by all accounts, a European success story of which both Parliament and the Ombudsman can be justly proud.
I was encouraged by the positive reaction of the President of the Commission on this point when I met the College of Commissioners in May this year. With the cooperation of the Commission, I believe that it would be possible for a common code to be adopted in 2006.
I also intend to revisit the question of the Ombudsman’s statute. My principal objective here is to ensure that citizens can have full confidence in the Ombudsman’s power to find the truth when hearing witnesses or inspecting documents. I would also like to cooperate with Parliament to ensure that citizens’ complaints about violations of the fundamental rights mentioned in the Charter can be brought before the Court of Justice if an important issue of principle cannot be resolved in any other way. Parliament already has full rights as an institution to initiate cases before the Court. In that context, it could be useful for the Ombudsman to have the power to intervene in such cases; a power, I note, that has already been given to the European Data Protection Supervisor, with whom I had a very friendly and productive meeting last week.
A third priority is to deepen my close cooperation with ombudsmen in the Member States through the European Network of Ombudsmen. The network makes it possible to transfer cases rapidly, share best practice and promote a free flow of information about European law and its implementation at the national, regional and local levels. The aim is to promote good administration throughout the Union so that citizens can enjoy their rights under European law. I am delighted that, following a valuable proposal from the De Rossa report last year, the Committee on Petitions participates in the network as a full member and was represented at the meeting of national ombudsmen, which took place in The Hague in September.
I would like to thank the Members of the Committee on Petitions and, in particular, this year’s rapporteur, Mr Mavrommatis, for their support and constructive proposals as set out in Parliament’s report.
I have already mentioned today many of the matters on which the report contains wise advice, at least to the Ombudsman. As regards other points, I have already undertaken to ask to appear before the Committee on Petitions whenever I deem it advisable and necessary to submit a special report to this House following the rejection of a friendly solution or draft recommendation.
Earlier this month, I presented the Committee with two special reports. The first was on the financial treatment of Commission staff whose children cannot attend the European Schools because of their degree of disability. The second report found that the Council has given no valid reason for continuing to legislate behind closed doors. The Council could easily amend its Rules of Procedure to provide for open legislative meetings.
I am also committed to improving information to citizens about the services provided by members of the European Network of Ombudsmen. I intend to introduce an interactive guide on our website to help complainants find the appropriate ombudsman to deal with, be it at the European, national or regional level.
A few weeks ago, we celebrated the first ten years of the European Ombudsman. To mark the occasion we published a volume tracing the history of the institution. We have also held a number of successful commemorative events, including one for the European Parliament on 27 September this year. Further events will take place in the next few weeks in both Strasbourg and Brussels.
I believe that the relationships of goodwill, trust and understanding that have been built up over the last decade are a precious resource for improving the quality of public administration in Europe to the benefit of citizens. The European Parliament and its Committee on Petitions constitute vital partners for the European Ombudsman in this regard.
. – Mr President, I thank Mr Diamandouros for the cooperation which we enjoyed throughout the preparation and drafting of this report. My sincere thanks also to the Committee on Petitions, Mr Libicki, all my colleagues here today, Sir Robert Atkins and everyone else who helped with this report.
Commissioner, Mr Diamandouros, ladies and gentlemen, the Ombudsman is an independent institution and a mechanism for controlling the administration of the European Union. The report presented to us by Mr Diamandouros at the meeting of the Committee on Petitions in Strasbourg constitutes a basic source for the drafting of the annual report by the European Parliament on the activities of the European Ombudsman.
It is a fact that complaints increased by 53% in 2004, compared with the previous year. Although it was assumed that enlargement would be the main cause for the increase in complaints to the European Ombudsman, only 51% of the increase was accounted for by the 10 new states. Nonetheless, the increase in complaints does not necessarily mean that there are more cases of maladministration by the institutions of the European Union; it means that the citizens are better informed about their rights. This is due mainly to the intense activity of the Ombudsman. His numerous visits to Member States and third countries, public lectures, press interviews and other meetings in 2004 helped to inform citizens about his role and about the right of citizens to complain. However, despite Mr Diamandouros's activity to inform the public, confusion continues to reign as regards the sectors of competence of the European Ombudsman. To be specific, in 2004, 74.8% of complaints received by the European Ombudsman fell outside his mandate. Consequently, as the European Parliament, we too must contribute to the clear differentiation of the competences of the Community institutions to which European citizens can take recourse in order to exercise their rights.
I also wish to comment on certain statistics in the Ombudsman's annual report. In 2004, 251 enquiries were closed, of which 4 were opened on his own initiative. Twelve friendly solutions were proposed, 36 cases resulted in critical remarks, including one to Parliament for failing to take adequate measures to promote fundamental compliance with smoking rules on its premises, 17 draft recommendations were prepared and one special report was submitted.
An important factor in the efficacy of the institution of the Ombudsman is his cooperation with the institutions of the European Union and the European Parliament in general. I would refer, by way of example, to the regular briefings and meetings between Mr Diamandouros and the Committee on Petitions and its chairman, and his meeting on 25 May 2005 with the College of Commissioners. The conclusions of this meeting emphasise the genuine community of interests between the Commission and the European Ombudsman in ensuring that both the corrective and the interventionist aspect of the Ombudsman's job are carried out successfully.
It is a fact that most complaints concern cases of maladministration. A case of maladministration, in accordance with the Ombudsman's 1997 annual report, occurs when a public body fails to act in accordance with the rule or principle which is binding upon it. 22% of cases of maladministration were based on lack of transparency and refusal of information, 19% were based on discrimination and 12% were based on avoidable delay. In addition, 9% concerned unsatisfactory procedures, 7% unfairness or abuse of power, 6% negligence and 5% legal error.
Bearing these statistics in mind, therefore, the Ombudsman should define the concept of maladministration with reference both to the institutions and bodies to which it applies and to matters which may be the subject of complaints.
Mr President, Mrs Wallstöm, I should also like to point out, as I mention in my report, that it would be most helpful for the Ombudsman to be present in the Committee of Petitions of the European Parliament in order to discuss all forms of refusal on the part of the institution or to organise a friendly solution. The Ombudsman's annual report also demonstrates, among other things, the efforts being made by the Ombudsman to extend and energise the network of national and regional ombudsmen by developing exchanges of information and best practices.
Participation by the European Parliament's Committee on Petitions in this network could facilitate practical cooperation between the European institutions and national and regional ombudsmen and would allow regular contacts with the committees on petitions of the national parliaments and with the ombudsmen of the Member States to be increased.
The finding that 69% of complaints were against the Commission is particularly interesting. For its part, the European Commission should examine the complaints which concern infringements within a reasonable time, in order to ensure that citizens' complaints are examined immediately and effectively.
Finally, a reference point for the preparation of my report was also last year's De Rossa report on the European Ombudsman's 2003 report. Comparing the Ombudsman's 2003 and 2004 reports, the result was positive and guides us to focus on the points of particular interest to the Committee on Petitions. In addition, in this way we can see the material progress made within a year.
To close, I should like to thank all of you and the secretariat of the Committee on Petitions, of course, and all my honourable friends who helped with their amendments in the drafting of this report.
. Mr President, I wish to begin by thanking the rapporteur, Mr Mavrommatis, for his report, which is a very useful document. It allows the Commission to take into account the views of the European Parliament on a number of important issues raised by the Ombudsman in his annual report for 2004.
Let me say that, for me, the Commission’s relationship with the Ombudsman is about firmly engaging ourselves to guarantee good administration and openness and, ultimately, democracy. The same applies to our relations with Parliament’s Committee on Petitions. To me, the European Ombudsman has an essential role in building bridges between citizens and the European Union. His actions contribute to enhancing the Commission’s interaction and communication with citizens. The Commission, therefore, will continue to look at different ways of further promoting its cooperation with and commitment to the European Ombudsman.
As is rightly pointed out in Mr Mavrommatis’ report, the number of complaints to the European institutions and bodies addressed by the Ombudsman rose by 53% in 2004. I agree with the Ombudsman’s annual report that this reflects Europeans’ increasing awareness of the European Ombudsman, which is a development that we should welcome.
In light of the Commission’s dedication further to improving and promoting its cooperation with the Ombudsman, I would like to take the opportunity to highlight the very recent reform of the Commission’s internal procedures. The reform aims at strengthening the guarantees of strong political ownership by each commissioner as regards Ombudsman enquiries within his or her domain.
The Commission has decided to replace the existing empowerment – at present granted to the President alone – with an empowerment granted to the Commissioner in charge of the subject-matter of the enquiry addressed to the Ombudsman. In parallel, the Commission Secretariat-General reinforces its role as guardian of the political and administrative coherence and consistency of the Commission’s final replies to the Ombudsman. This reform will enter into force on 1 November 2005.
Furthermore, the Commission needs to strengthen its efforts to agree to friendly solutions proposed by the European Ombudsman. Recommendations for the Commission to follow up certain aspects in order to remedy problems highlighted by different cases need to be taken into account promptly. Proposing solutions that give satisfaction to the citizen and to the administration is one of the main tools of the Ombudsman.
It should be underlined again that the Ombudsman’s inquiries often not only produce positive results for the complainants but also help to improve the quality of our administrative services.
Mr Mavrommatis’ report touches upon the issue of transparency, regarding in particular the implementation of Regulation (EC) No 1049/2001 on access to documents, a fundamental right of citizens. The report also points out that Regulation 1049/2001 now applies to Community agencies.
We can also confirm that we examine applications for access to documents with the utmost care and that derogations from the right of access are applied on a case-by-case basis.
The role of the Ombudsman in this field is really important. We have made significant progress in the direction of better and more transparency. This is the case in particular for access to documents in infringement procedures. It is essential that the Commission should have the necessary room for manoeuvre to conduct its procedure totally independently. In these cases, a balance needs to be found between the transparency principle and confidentiality. For closed infringement procedures, the Commission has reviewed its practices and, in principle, documents have now been made available.
The Commission is set on applying procedures that will allow the European Ombudsman to do his job. For example, it is now possible for the Ombudsman to inspect files. It allows him to verify the completeness and accuracy of the information supplied by the Community institution or body concerned. It is, therefore, an important guarantee to the complainant and to the public that the Ombudsman can conduct a thorough and complete investigation.
The Commission attaches great importance to the issue of a code of good administrative behaviour, with binding effect upon all the EU institutions and bodies. We consider this matter with an open mind.
The Commission’s own code entered into force in November 2000. We will report to the bodies concerned the results of our reflections on this issue. The recent creation of a European School of Administration increases the importance of this matter.
The proposal for a new Constitutional Treaty would give the Union a specific legal base to act on this. However, considering the situation, we need to look at the issue differently. Nevertheless, a positive conclusion on this dossier is possible and I hope that we can arrive at the result proposed by the Ombudsman and the rapporteur.
Let me say a few words on the Ombudsman’s Statute. During his visit to the College of Commissioners on 25 May 2005, Mr Diamandouros informed the Commission that he had asked the European Parliament to review certain aspects of the Ombudsman’s Statute. He would like in particular to be entitled to intervene in proceedings before the Court of Justice in cases relating to alleged violations of the rights set out in the Charter of Fundamental Rights.
It should be noted that, on this subject, it is the European Parliament that has the right of initiative and acts by majority vote, subject to Council approval, with the Commission merely issuing an opinion. The Commission will examine any new initiative in this respect with the utmost care and an open mind.
Our willingness to cooperate with the Ombudsman is not only our obligation but is also very important for better administration. This is the reason why we welcome your report. Let me assure you that we continue to engage the Commission to work even closer with the Ombudsman and with Parliament’s Committee on Petitions.
. Mr President, Commissioner, Mr Diamandouros, I welcome the Ombudsman’s report and would also like to express the warmest congratulations to my colleague Mr Mavrommatis on his draft.
There is little doubt that the Ombudsman is one of the most important aids to securing the citizen’s position in his dealings with the institutions. Whenever people have dealings with large administrative units, an independent, straightforward and, above all, free external monitor is indispensable. I do not suppose it is accidental that it was the Scandinavian states that acquired such an instrument at a very early stage and that thought was given as early as the 1970s to establishing such an office in the Community, something that was eventually accomplished by the Treaty of Maastricht.
The original idea was that the European Ombudsman would have a role as a parliamentary commissioner who would mainly advise and monitor, but the developments in practice have been speedy and have meant that the Ombudsman of today acts as the external monitor for European public administration and highlights recurrent abuses.
Look at the figures for complaints and you find a constant increase, but, as I see it, the primary significance of that is not that European administration has become worse, but that more and more members of the public are endeavouring to assert their rights. That makes it less significant that inadmissible complaints have remained at a constant high level, amounting to some 70-75% on average. What they do indicate is that someone believes they have been on the receiving end of unfair treatment and wants to do something about it.
If dealing with these things is not a permanent feature of daily life, finding the correct form is not always easy, and people ask themselves such questions as: ‘Have I supplied a full description of the facts of the case?’ ‘What, in real terms, makes me feel that I have a complaint?’ ‘Which right has been violated?’ ‘Which institution should take action?’ What the inadmissible complaints should really do, then, is to present us with an opportunity to think about how we can create systems that offer the public a clear and cogent answer or the beginnings of a solution, both quickly and without red tape.
It is for these reasons that the Ombudsman’s efforts to create closer networks among the national complaints offices and between them and himself deserve our wholehearted support, as do his efforts at improving communication. It is by these means alone that we will meet the citizen where he is at the moment, and will be able to allay some of his fears of a Community that is still, alas, largely a faceless entity. There are things that it is very definitely incumbent on the EU to do in this respect: it needs to improve administration, make for more transparency, speedier processes and easier access to the law, not least through non-judicial instruments such as the Ombudsman himself, as well as, of course, this House’s Committee on Petitions.
For that reason, too, I am not particularly happy about the section in the draft report headed ‘Reflections on developments in the Ombudsman's role’ in which there is reference to the present time when ‘a debate is in progress on the failure on the part of European institutions and national governments to educate the peoples of the Union, following the twin referendum failures in France and the Netherlands on the European Constitutional Treaty’, and more of the same besides.
What is this saying? What is at issue here, surely, is not so much a failure to educate as the question of how we can improve the Community’s communications and policies. This is not about our didactic proclamation from on high of things that the population at large do not support.
In this sense, what this report presents us with is both an inventory analysis and a mission, a mission not only to lay down improved rules that will enjoy public support, but also, and at the same time, to ensure that they are properly enforced, while equipping one of these instruments, namely the Ombudsman, with the powers and responsibilities he will need to perform his monitoring role independently, without reference to the courts, free of charge and in a citizen-friendly manner.
. Mr President, I welcome Mr Mavrommatis's report and, indeed, I welcome the European Ombudsman here today to the European Parliament. The Ombudsman's office is a direct link between the citizen and Europe; it enables citizens to make known their concerns about maladministration at European level.
The committee of which I am a member and which prepared this report, the Committee on Petitions, equally, is a direct link with the citizen, but has a different role in that it enables citizens to ensure that authorities in the Member State comply with European rules, regulations, funding etc. So the Ombudsman and the European Parliament's Petitions Committee are, in a sense, complementary to each other.
The very existence of the Ombudsman's office, I believe, is a deterrent to maladministration, and the 10th anniversary of that office deserves a review of the statute. I do hope that this Parliament, which has that responsibility, will undertake that in the course of the next 12 months.
The Ombudsman's office clearly has resolved many problems, but it has not been in a position to resolve them all. Indeed, the fact that 75 % of the complaints the Ombudsman's office receives do not relate directly to European Union institutions and problems therein is, in my view, not necessarily a bad thing. It demonstrates that people are aware that there is a body there that can help them, and the fact that the Ombudsman's office refers them to the appropriate area where they may receive a resolution of their problem is an important service.
I would like to mention a number of issues here; one relates to the European schools. A report is in preparation on the issue of funding for the European schools to enable children with special needs to be catered for, in the same way that all children attending European schools are catered for, free of charge with compulsory education. That is a matter the Commission, and specifically the Commissioner responsible for the budget of the European schools, has to address. Unless the Commission brings forward a detailed analysis of the money required in order to enable the schools to do their job properly, either in providing the special needs education within the schools or providing that education outside of those schools, then we are failing as a Union, and, indeed, as an employer of the parents of these children.
The other issue I want to refer to is the code of good administrative behaviour. As has already been mentioned, this has been adopted by this Parliament; this Parliament itself operates by it and the Council operates by it. There is absolutely no reason why the Commission should not buy into that code of good administrative behaviour, so that we would have a common code for all three institutions. I would appeal to Commissioner Wallström to address that issue and to raise the matter with the college of Commissioners.
The final point I want to make relates to the most recent special report, which is a rarity – special reports from the Ombudsman are a rarity – relating to the need for the Council to meet in public when making law. Your job in promoting the Plan D – debate, democracy and dialogue – is being undermined by the fact that the Council continues to refuse to make law in public. We would not accept that from this Parliament or from any national parliament; the Council should not be allowed to get away with it.
Mr President, ladies and gentlemen, I thank Mr Mavrommatis for his excellent report, and also the Ombudsman.
The institution of the first ombudsman in Europe dates back to 1809 in Sweden. As an Italian citizen, I should, however, like to mention that it was Giuseppe Mazzini – the bicentenary of whose birth is this year – who instituted the petition by allowing people, both individually and collectively, to submit petitions under Article 10 of the Constitution of the Roman Republic of 1849. It was he who had the idea of a political association of Europe’s peoples in a Europe made up of free nation states federated together: the precursors of the concept of Europe that gained shape and substance a century later in the initial core of the current Union.
Our Ombudsman’s annual report, which is being examined today, gives us an idea of the desire of citizens to interact with Community institutions. The fact that we have to consider, however, is that 72% of the 3 726 complaints received lay outside his competence. It is also significant that 51% of cases were reported by citizens in the enlargement countries. That means that the perception that citizens have of the Union and of their representatives is still confused, that Community citizens are undeniably well aware of their rights, and that they want to exercise their citizenship by complaining. It is also obvious, however, that they are not able to identify the right recipients for their complaints.
The Ombudsman figure and the petition have been a success. That is a fact that cannot be ignored. Today, however, we have to look more closely into the reasons for the mistakes and why people make use of them wrongly. I believe an effort should also be made to reduce the time needed to examine complaints – as was also mentioned in the Mavrommatis report – by improving information exchange and cooperation among the institutions wherever possible.
Ladies and gentlemen, the office of the European Ombudsman was set up by the Maastricht Treaty as a part of European citizenship, which is still an ongoing issue that requires new rights as a result of enlargement and the complexity of migration and globalisation. I think our Ombudsman has fully met the three objectives that he undertook to fulfil: promoting the rule of law; good administration and respect for human rights; and enlargement – and hence closer contact with all citizens, including constant relations with ombudsmen throughout Europe. A political analysis of the data shows, however, that Europeans recognise and thus complain to Community institutions while effectively bypassing national institutions. Therefore, even though people’s perception of Europe corresponds to a different entity – which they imagine endowed with powers and competences – that perception often cannot be made real. We therefore have to do better at orienting European citizens towards our institutions, while accepting the people’s mandate to call on governments to be more open and to transfer areas of sovereignty for the sake of making European action more incisive.
As has been mentioned, the Ombudsman is an independent, impartial body. He has to cooperate with all the other institutions and I believe he will do so to the best of his abilities, with our cooperation and that of all the institutions.
. Mr President, I would like to begin by thanking the rapporteur for his excellent report, and the European Ombudsman for the work he does every day and for his annual report.
Commissioner Wallström, although your so-called Plan D to bring us closer to the European citizens, to open up the doors of this Institution and to promote dialogue, is worthy of our support, this does not preclude the right to complain to the Ombudsman, since it is he who offers the citizens an independent analysis in the event that they want to make a complaint about bad government or bad conduct on the part of the European institutions.
There is absolutely no doubt that one of the conclusions that can be drawn from the referendums in France and Holland is that the citizens do not want to be treated as mere passive spectators, but as dynamic players in the process of European integration, who want more transparency and more means for participation.
I believe that the Ombudsman does a very good job. But I would like to mention some of the problems we have faced, one in particular: I would like to express my concern and disapproval at the way in which the Conference of Presidents has dealt with the recent very important special report by Mr Diamandouros.
This report contains an issue which is of great significance to the citizens: the European Anti-Fraud Office (OLAF) apparently did not fully cooperate with the Ombudsman while he was investigating a complaint against it.
The Committee on Petitions — the appropriate Committee — decided, therefore, to draw up a report and listen to both the Ombudsman and the Director of OLAF.
I must express my surprise and amazement at the way in which the leaders of the two main political groups blocked the report and did not allow that hearing to take place. And to make matters even worse, the Conference of Presidents, on the insistence of the two main groups, prevented the Committee on Petitions from hearing the Ombudsman and the Director of OLAF, something which I believe Parliament’s Rules of Procedure do not allow it to do.
I believe that the reasons given — that we were immersed in the process of electing a new Director of OLAF — were not acceptable, and that this House should examine this issue, because it has done no good, either in terms of transparency or in terms of responding to the citizens’ complaints.
I believe that these actions cause collateral damage: they weaken the role of the European Ombudsman, which is completely irresponsible.
In reaction to this, in agreement with the rapporteur, Mr Mavrommatis, I have presented several amendments to his report, so that Parliament may respond to the Ombudsman whenever he presents us with a special report.
Since the amendments presented were supported by my colleagues in the Committee on Petitions, they are now part of the report that will be presented to the House. Naturally, it falls to Parliament to decide whether or not it agrees with the recommendations of the Ombudsman.
What is unacceptable is that no position should be adopted, thereby damaging and weakening the crucial and extremely important role of the European Ombudsman.
Mr President, ladies and gentlemen, the European Ombudsman’s report for 2004 does not, in our opinion, contain an overall view of the principles involved, even though the need for one could certainly be felt. As many speakers have emphasised, the referendum results, which sank the draft European Constitution in some major countries with great democratic traditions, show that there is a strong sense of impatience and widespread dissatisfaction among European citizens with regard to the democratic nature of the European institutions.
In the eyes of the vast majority of European citizens, the European Union is seen as a Moloch, and the European Ombudsman should have felt the need to voice this feeling, which has been expressed so clearly. The report before us, however, is like a document from a statistics bureau: it is sterile and gives no hint of any battle over the principles and motivations behind the subjects dealt with.
We need only think of the sensitive area of subsidies and public funding, for instance, which are responsible for perhaps the major part of the impression that European citizens have of the lack of transparency in Europe’s institutions. To whom can European citizens turn when they see a sign for huge and perhaps useless works bearing the words ‘funded by the European Union’ and they think of the money they have paid in taxes? Why have you never thought of demanding that, wherever such signs are erected or EU-funded works are carried out, there should be an indication of how citizens – ordinary people – can reach the institution that should be upholding their desire for transparency?
If I think of what comes out every time that the anti-Mafia commission in my country touches on the use of European funds in certain regions, I wonder what an honest citizen from Sicily, Apulia, Calabria or Campania thinks when he or she sees such public works undertaken perhaps through non-transparent tendering processes.
I believe that the office of the European Ombudsman needs to change direction and that the essential, sensitive subject of the role of a modern democracy in Europe should be addressed. The report talks in general terms of contacts with national ombudsmen, without specifying what was discussed at such meetings or explaining the spirit behind this cooperation. Although this network is certainly useful and we welcome it, there is no explanation, either, of the ramifications of the work that it can accomplish through the presence of national ombudsmen in the individual Member States.
The idea of the European Ombudsman’s role that emerges from the report is somewhat ‘over-bureaucratic’, for a change. In addition, Mr Diamandouros, your statement of intent for your first five years of work is very general: you confine yourself to saying that citizens must know their rights, without mentioning the fact that a measure is currently being implemented that greatly endangers citizens’ freedom: the European arrest warrant. Let us therefore uphold the freedom of Europe’s citizens!
.   Mr President, I am delighted to take the floor during this debate, since I am sharing it with individuals for whom I have a great deal of respect. I refer to the Ombudsman, Mr Diamandouros, with whom the Committee on Petitions, of which I am Chairman, cooperates very closely, the rapporteur, Mr Mavrommatis, who is one of the most active members of our committee, and Commissioner Wallström, with whom our committee maintains close and friendly contacts.
I believe that an ombudsman needs three characteristics in order to perform his duties well. The first is to be professional and competent, and Professor Diamandouros possesses these attributes to a very high degree. The second is to be objective and impartial, and there can be no doubt that these are also qualities that can be ascribed to him. We are not aware of anyone ever having accused him of failing to perform his duties objectively, and it would have come to our attention had this been the case. I repeat, we have never come across any such accusations. The third characteristic is something that is less frequently mentioned nowadays, namely performing one’s duties with dignity. Professor Diamandouros demonstrates a great deal of dignity in the course of his duties. The role of ombudsman also demands a certain ability to make the job one’s own. This is very much apparent in Professor Diamandouros’ energetic approach, and we are delighted that this is the case.
Every official should enjoy the respect of others, and this is true in the case of Professor Diamandouros. I am very much aware of this, since I am in close contact with the national ombudsmen, who are the best judges. Professor Zoll, the Polish Ombudsman, has always expressed his respect for Professor Diamandouros’ activities, and we find this very convincing proof. After all, our Committee on Petitions is fully aware of the high standard of Professor Diamandouros’ work, and he was also re-elected by an overwhelming majority. We should like to thank you on all these counts, Professor Diamandouros, and I should also like to thank the rapporteur.
Mr President, Mr Diamandouros, this year marks the tenth anniversary of the European Ombudsman, as our rapporteur, Mr Mavrommatis, points out in his very comprehensive and pleasing report.
Forgive me for saying so, Mr Diamandouros, but you only have competence with regard to maladministration issues. Therefore, as regards the issue of the feta cheese made by my Greek friends, you are not acknowledged as having competence with regard to feta cheese, which is produced in Lozère using goats’ milk from the south of France.
On the other hand, you do have competence with regard to the violation of fundamental rights, in the European Parliament itself, to which 10% of your work relates. For example, a person’s fundamental right to speak his or her own language: the 35 non-attached Members do not benefit from interpretation services at group meetings. Why is this so? Because between a monkey and a political homo sapiens, the non-attached Member is the missing link of humankind. Therefore, when we, the non-attached Members, communicate among ourselves, we scratch under our armpits, we stick our tongues out and we make grunting noises. That is obviously the reason why we do not need any interpreters.
Second example: everyone has the right to accommodation, water and toilets here in Parliament. Well, we, the non-attached Members, have offices without toilets and without water. That is why we are calling for the Geneva Conventions on the rights of political prisoners and, in particular, on the right to go to the toilet, to be implemented. That is why, Mr Diamandouros, I will be nominating you as a candidate for next year’s Sakharov Prize if you denounce the violation of the human rights of the 35 Members who are being denied their right to use the toilet.
It is true that the arrival of the Turks will resolve matters for the non-attached Members, inasmuch as we will perhaps have the right to use the toilets of the Turkish Members. That goes to show that the Lord works in mysterious ways. It is Turkey’s joining the EU that will finally mean that the political minorities – the non-attached Members – are respected within the European Parliament …
Mr President, Madam Vice-President, Mr Diamandouros, Mr Mavrommatis, let me start by saying how very grateful I am for the report that the Committee on Petitions and its rapporteur Mr Mavrommatis have produced; what makes it so very successful is that it revisits the most important problems that the Ombudsman addresses in his report and seeks to find a solution to them.
Over the past year, the Petitions Committee and the Ombudsman worked very well together; I believe that the way in which they managed this should be a model not only for the cooperation between the Ombudsman and the Commission but also – and this is a point to which I shall return later – for the cooperation between the Ombudsman and the Council. While this working relationship was, in the overwhelming majority of cases in 2004, marked by a great willingness to cooperate, it has to be said that there were a number of cases in which things could have turned out much better.
The functions of an ombudsman – a position that the state from which I come has abolished – are of fundamental importance to the European Union, as he or she communicates directly with the European Union’s citizens and thereby brings them closer to its institutions. Despite all the difficulties to which Mr Seeber referred, this has already made it possible for much to be achieved, but we should nevertheless keep trying to persuade the public of the advantages that the Ombudsman can offer in bringing to light those abuses in European administration that are rather more serious than the case just described by Mr Martinez, and in following these problems up.
Through his work, the Ombudsman ensures adherence to the highest administrative standards within the European Union, its institutions and bodies. Even in the 113 – out of a total of 251 – cases in which it was not possible to establish maladministration, the Ombudsman does do helpful work, since the institution concerned – the Commission, for example – can indicate ways in which quality might be improved in future. In individual cases, the Ombudsman can spare the institution unjustified criticism, being, as a sort of outsider, able to lay claim to absolute objectivity.
As Mr Mavrommatis pointed out, the figures have, over the past few years, been on a constant upward curve. I am sure that reflects the confidence that is placed in you. We should, however, strive for a closer link between representing the interests of those members of the public who turn to their MEPs, and the work of your own institution, enabling us to make a better and more efficient job of handling their concerns.
There is one thing left for which I would like to offer you the warmest thanks, and that is for your positive response to the question from the German – of which I am still a member – that was brought in by Mr Brok. I will take this opportunity to point out that the Council, which is the object of my criticism in this regard, is again, today, distinguishing itself by its lamentable absence. By holding its meetings behind closed doors, the Council does nothing to achieve the goal of the European Constitution that it played a part in adopting, which has to do with the most open possible approach to defending the interests of the public and speaking up for Europe’s citizens and inhabitants. It is indeed a positive sign that one European institution should be able to take a critical view of the actions of another and be guided in so doing by nothing other than the goals of the European Constitution. For that, Mr Diamandouros, I should like to thank you most warmly.
Mr President, firstly I would like to thank both the Ombudsman and Mr Mavrommatis for their excellent report, and would like to begin by making a personal observation. I am an MEP from a new Member State, and when we discussed the annual report of the Ombudsman last year, I had no personal experience with the Committee on Petitions or with the institution of the Ombudsman.
However, as Mr Mavrommatis mentioned in his report, in the course of the activities of the Ombudsman last year and his campaign in the new Member States, a great number of Hungarian citizens became aware of their right to submit a petition to the European Union. I am delighted to see that they are actually exercising this right, as well, and – even if the petitions submitted do not always comply with the expectations of the Union and we do not always know what to do with them – it is of considerable assistance to citizens of new Member States to have another forum to contact.
As mentioned by Mrs Wallström in her speech, the Commission has a reform plan to assist our efforts. European citizens are justified to expect public institutions to work efficiently and openly. I hope that in the future the Commission will implement the reform endeavours formulated in the speech.
Echoing the opinions communicated by many of my colleagues in the course of the debate, I, too, would like to ask the Council – as expressed by the Ombudsman in his special report – to consider opening up all Council sessions to the personnel of the other EU institutions. But if the Council insists on making all political decisions behind closed doors, at least the legislation procedure should be made transparent to us, and we should be allowed to be present when such decisions are made. Mr Diamandouros prepared a material last year resulting in an even closer cooperation between the Ombudsman and the Committee on Petitions, and created the so-called European Network of Ombudsmen, mentioned in his introduction. This is also to be welcome, and I am very pleased that this year the delegates of the Committee on Petitions have been able to take part in the meeting of this network, too.
I would like to summarise my comments by pointing out to all of us that the activity of the European Ombudsman in the past ten years has been really successful, but there are still a great number of tasks to be tackled. And all of us, as well as all EU institutions and bodies must focus on these tasks, so that European citizens can feel that we are working for them, for the assertion of their rights and for finding solutions to public matters in their interest.
Mr President, Mr Diamandouros, I should like to thank the Ombudsman for his detailed statement on his activities in 2004. This was a particularly significant year in view of the EU’s enlargement to include 10 new Member States. I should also like to pay tribute to Mr Mavrommatis and to thank him for his excellent report.
The European Ombudsman referred to the three challenges that he faces. These include enforcing the rights of citizens as set out in EU legislation, adhering to the highest standards of administration and ensuring that measures taken on behalf of citizens are effective and of the highest quality. Professor Diamandouros has responded positively to all these key challenges. I should therefore like to pay tribute to him, not least for his attempts to help people in cases that fall outside his jurisdiction.
The fact that this institution has been in existence for 10 years serves as an excellent example of the growing awareness of citizens’ rights in our Community. I say this as a representative of Poland, a new Member State, which has gained experience in this field through the institutions of the Polish Ombudsman and the Polish Ombudsman for Children. These factors all help to create a European society of citizens who are aware of their rights and obligations, and this is a point I should like to stress.
It goes without saying that a great deal remains to be done. I have found that young people in particular are aware of the Charter of Fundamental Rights and the Code of Good Administrative Behaviour, and this means there is reason to be hopeful. It is also crucially important for the principle of transparency be adhered to wherever possible.
There is one small point I should like to make to the Ombudsman. In my opinion, it was a mistake for him to refer to the Constitutional Treaty, since this document has no legal force, and we are all aware of the state of affairs following the two referendums. I believe that the current arrangements enshrined in the Treaty of Maastricht still hold. Finally, I would stress that it would be a fine thing if this institution became redundant, because absolute compliance with legislation had been achieved. If I may, I should also like to congratulate Mr Diamandouros on his anniversary, and to wish him !
Mr President, Mr Diamandouros, the Ombudsman’s home country of Greece won the European basketball championships a few weeks ago for the first time in over a decade. I mention this because Parliament’s motion for a resolution states that the Ombudsman provided effective assistance in almost 70% of cases referred to him. I can assure the Ombudsman that his fellow countrymen, who are the best basketball players in Europe, would tell him that a 70% success rate for two-or three-point field goals is unheard of, and I should like to congratulate him on his achievement. I should also like to congratulate him on the increase in the number of complaints, since this is proof that people take his institution seriously and believe there is a genuine need for it.
I do not agree with the claim that only half of this increase is due to the 10 new Member States, as stated in the draft resolution. The word ‘only’ in this sentence should be replaced by ‘as much as’, since the institution of the European Ombudsman is a very new concept for the citizens of the new Member States. The Ombudsman should rest assured that in time he will be bombarded with our complaints.
Mr President, first of all, please allow me to congratulate my colleague, the rapporteur Manolis Mavrommatis, who has reviewed with great care the anniversary report of the European Ombudsman on his activities in 2004, submitted to the European Parliament. I, too, support the close cooperation of the Ombudsman with the Committee on Petitions of the European Parliament, because this enables citizens’ petitions to reach the decision-makers of the European Parliament directly, providing a direct feedback on the efficiency of EU legislation.
The 2004 annual report issued by the European Ombudsman reveals that the number of complaints received increased by 53% in 2004 compared to 2003. Even more surprisingly, only half of this increase originates from the ten newly joined Member States. In other words, it may seem that the citizens and businesses of the new Member States have fewer grievances in the EU, or are less prone to complaining.
As the representative of one of the newly joined Member States, I can tell you from experience that neither of these is true. Although it is true that the majority of the ten new Member States submitted fewer complaints compared to the proportion of their population, the main reason for this lies in their relative unfamiliarity with the institution of the European Ombudsman, and not in a lower number of grievances.
Unfortunately, under information, as well as an ingrained negative conditioning, a fear of making a complaint rooted in past experiences still persists in the eight newly joined post-socialist states. It is an unfortunate fact that to this day citizens are still contacting us, MEPs, informally, to tell us about discrimination suffered in European institutions. Therefore I know from experience that it is difficult even for us to persuade them to take their complaint to the Ombudsman.
As an MEP, but not as a European employee, I often see discrimination even one and a half years after accession. One example I could mention is the Parliament practice whereby the questions we ask in writing are only translated into our mother tongues and the languages of the fifteen old Member States, and the answers received are only given in our mother tongue, English and French.
In particular, I would like to call the attention of Mr Diamandouros to a discriminative phenomenon experienced in the course of admission to European institutions. One of the conditions of the admission exams announced to the 25 Member States is that the exam will be conducted in two of the 15 languages of the EU. This means that while a candidate from an old Member State may take the exam in his/her mother tongue and a foreign language, a candidate from a new Member State cannot use his/her mother tongue.
Countless similar complaints are received day by day. The Parliament debated the Vaxholm issue of Sweden on Tuesday, but we see similar discrimination committed against businesses in new Member States, as well. Allow me to mention the case code named Soko Bunda and Soko Pannonia, involving the exclusion of several dozens of Hungarian businesses from the German market with methods that are finally considered wrong even by the courts. Incidentally, my fellow MEPs and I have also contacted the competent Commissioner in this matter.
In view of these issues, I believe that the continuous information of citizens is of utmost importance. I was delighted to read that citizens in Member States are increasingly aware of their right to contact the Ombudsman concerning any administrative irregularities they experience. In particular, I find it very important to stress that the institution of the Ombudsman is not just one of the many superior authorities or an enforcement office – it is a special institution established to assist citizens with their concerns and complaints. An additional plus in the Ombudsman’s report for 2004 is that apart from a presentation of cases and investigations it also provides a topical analysis of the work carried out. I am particularly delighted by the fact that the Ombudsman undertakes an active public role in order to inform citizens.
Mr Diamandouros, as Ombudsman you represent the 450 million citizens of the European Union. This is the case both when they write to you as individuals and when they take collective action. The law states that any citizen of the EU and any natural person residing in a Member State can refer a complaint to you. As well as adults, who can protect their own interests, this includes those of the EU’s citizens who are not yet of age, or in other words children. Your report contains certain indications that your institution takes an interest in this issue, but I should like to ask a more general question. To what extent do you personally feel responsible for representing the youngest citizens of the EU, and for representing their interests and needs in their dealings with EU institutions?
Before I put my second question to the Ombudsman, I should like to congratulate him on his consistent application of the Code of Good Administrative Behaviour. This Code has been adopted by the administrations of the Member States, and it is gaining in popularity throughout Europe, including in my country, Poland. Good administration starts with the proper selection of staff, however, and with the recruitment and employment of officials in an entirely non-discriminatory fashion and in full respect of the principle of equality. In this context, I should therefore like to ask your opinion of the procedures for employing citizens from the new Member States in the EU institutions. Does the fact that few or none of these citizens are employed as officials, and in particular as high-ranking EU officials, not amount to discrimination?
Mr Diamandouros, our goal is an EU that is closer to its citizens, and you have taken the first step in this direction. You are closest to the EU’s citizens, and they both need and appreciate you. I should like to congratulate you on this score.
Mr President, the European Ombudsman performs an extremely important role in democratic European society. He is a direct point of contact for citizens, who refer complaints about cases of maladministration within the European institutions to him. Although the vast majority of complaints, 75% to be more precise, concern matters that are outside his competence, this would indicate that the Ombudsman is frequently regarded as a last resort in the fight against the incompetence of national authorities. In view of this fact, the provision of reliable and detailed information to citizens about their rights and the role of the European Ombudsman should be regarded as a priority.
Professor Diamandouros deserves much credit for his activities to date in the role of Ombudsman, which include the drafting and distribution of annual reports and a strong public presence in terms of the provision of information to citizens. Nevertheless, it is absolutely essential that efforts continue to make these activities more effective. The Ombudsman should be a guardian of good administration within the European institutions, and he should cooperate even more closely with his counterparts at local and regional level. Citizens’ complaints must be dealt with rapidly and effectively, and the Ombudsman should therefore be supported in his efforts to encourage the European institutions to deal with complaints more speedily. These complaints relate, , to refusals of access to documents. Public access to information relating to the European institutions serves as proof that the actions of the latter are open and transparent, and our aim should therefore also be to guarantee this right to all citizens of the European Union. These citizens are after all the ones for whom these institutions are working.
In particular, I would suggest firstly that the European Commission should stop refusing to distribute its documents, and secondly that it should adopt the European Code of Good Administrative Behaviour without delay. This would put an end to the current situation whereby the European institutions apply different codes of practice.
. Mr President, I wish to begin by thanking Members of Parliament for their kind remarks on the work of the Ombudsman during the past year. I am deeply appreciative of the attention and the very careful and constructive comments. I note that a great many of the comments came from the new Member States, which I welcome very much as an indication of their commitment to this institution. I welcome the tenor, the nature, the thrust and the intent of the remarks by the Vice-President of the Commission, Mrs Wallström. I am delighted to hear her formally announce the reform that the Commission is about to adopt as of 1 November, which will make it possible for the complaints to be handled at a higher level, with a greater degree of responsibility and uniformity.
I appreciate the Commissioner’s commitment to greater cooperation, particularly the encouraging words concerning the proposed revision of the Statute. I note, finally, that we can look forward to a binding code. I see that from your positive remarks and I am very grateful for the political will you have demonstrated on issues to do with the Ombudsman. That is exactly the kind of cooperation I look forward to from the Commission. I want to thank the Commissioner for that publicly.
Concerning the various comments from Members, allow me to mention briefly those of Mr Seeber. Clearly we have a high percentage of inadmissibles, but we have managed to help 70% of those who come to us and whose complaints are not admissible. I find that to be a satisfactory percentage of citizens we can help, even though they are outside the mandate.
I wish to thank Mr De Rossa for his remarks. At the last meeting of the national ombudsmen held in September in The Hague, we took specific decisions on how to address, through the network, mechanisms to expedite the handling of issues outside the mandate. I hope to be able to take further steps to reduce the number of inadmissibles.
Concerning Mr Hammerstein Mintz’s remarks, for which I thank him, the report that he referred to relates to 2005. It is therefore not part of my report to this body for 2004; it is a report concerning OLAF that will be examined next year. As far as I am concerned, I have completed my duty to Parliament and have submitted a special report. It is now up to this august body as to how it wishes to move forward.
I appreciate the remarks from Mr Borghezio and Mr Martinez, but I need to point out that the Ombudsman, unlike Parliament, is not a political body. Therefore, it is not within my mandate to get involved in the kind of political activities that you are asking of me. I fear that, were I to do so, this body – to which I am ultimately accountable – would object to my taking political initiatives which are beyond my mandate.
I am aware, Mr Martinez, of the problem that arises as a result of your being a non-attached Member. Yet, once again, I will confine what I have to say to the content of your remarks. However, your remarks fall outside the scope of my mandate as they are, instead, to do with political issues.
I want to thank Mr Libicki for his cooperation in his capacity as chairman of the Committee on Petitions. I am also grateful to all the staff of the committee for their help and I hope that this cooperation will continue.
The remarks by Mrs Dobolyi and Mr Olajos were very constructive. Let me just say to Mr Olajos that I am currently dealing with a case concerning discrimination in language candidacies. I have asked for further information. That particular case is still being examined and I hope to be able to report to this body next year on the outcome.
Finally, let me say to Mrs Grabowska that I am, as you know, very sensitive to issues concerning children. One of my special reports to this body this year had to do with the special education needs of severely disabled children. Therefore this is very much a concern of mine and I will be happy to consider any other complaints. I have not in fact received any other complaints relating to children. Nor I am aware of having received any complaint about recruitment and the filling of senior posts. However, because I receive many complaints concerning recruitment, I shall be very sensitive to that issue.
Lastly, I know there is a case concerning recruitment pending before the Court of First Instance. That is therefore automatically outside my mandate and I will have to await the decision of the judicial authorities.
I should like to thank Members of Parliament and the Commissioner again for their remarks and support.
The debate is closed.
The vote will take place today at 11.30 a.m.
Mr President, I wish to say something pursuant to Rules 142 and 143 of the Rules of Procedure. Many Members of this House were surprised to note that yesterday’s budget debate was over just after 11 a.m., although it had been allotted time up until midday. Now it may well be that the time had not been properly worked out, and it is the case that a number of Members did not turn up, and that there were those – the Commission and the Council, for example – who spoke with unexpected brevity.
I would ask the House’s Bureau, however, to give some thought to whether it might not be possible to respond more flexibly under such circumstances, particularly by giving the floor to those Members who were present in the Chamber right up to the very end of the debate – if they so desire it, that is – or by letting them speak for longer. Instead, Members were given only a minute each in which to speak, and we wasted almost an hour in which no business was transacted.
Could the Bureau perhaps introduce a rule on this, so that this debate may be conducted flexibly, and the time available used to the full?
Thank you very much, Mr Swoboda. We take good note of your request.
Ladies and gentlemen, before starting the vote I must put a specific issue to the House: in its meeting yesterday, the Conference of Presidents decided to propose that, on an exceptional basis, the debate on human rights in the Western Sahara should not conclude with the vote on a motion for a resolution, in order not to prejudice the visit by the Delegation to that region from 11 to 15 January of next year.
In accordance with our Rules of Procedure, I must submit this exceptional decision by the Conference of Presidents to the House and I shall allow one Member to speak in favour and one to speak against this proposal.
Mr President, I would in fact like to put the case for a vote on the resolution. In the Conference of Presidents, I saw fit to argue that there should be no resolution, my justification for this being that we should wait to see what comes back from the delegation before drafting one.
As its Chairman, I am of course dependent on my Group’s support, and so I reported this to them this morning. The Group was unanimous in its view that we should in fact frame a resolution today. What that means – and I am not ashamed to admit it – is that the Group’s opinion differed from my own.
I am under an obligation to act in accordance with the Group’s vote, and so, good democrat that I am, I am in favour ...
... yes, and I wish others would do likewise and say that they accept what the group bids its chairman do. Our group’s opinion is that we should not await the outcome of the delegation, but should instead make our views on the subject known now. It is for that reason that the Group of the European People’s Party (Christian Democrats) and European Democrats is in favour of us coming to a decision on a resolution today.
Mr President, the situation has changed, inasmuch as Mr Poettering, a member of the Group of the European People’s Party (Christian Democrats) and European Democrats, has finally come round to the position held by his group, which was the position that I myself had upheld at the Conference of Presidents. It consisted of saying that no tactical consideration whatsoever should prevent Parliament from expressing its opinion on the urgency of the human rights situation in Western Sahara
and that, before sending a delegation, it would make more sense for Parliament to outline its position on, in particular, the very recent and serious revelations involving the discovery of common graves, to enable it to highlight this issue and to call on the Moroccan authorities and, indeed, everyone to work with the new UN representative. I therefore welcome the position outlined a few moments ago, which will undoubtedly be the one upheld by our entire Assembly, namely that in favour of holding a vote at the end of our debate this afternoon.
We shall now proceed to the vote.
Mr President, before I propose a few technical adjustments, please allow me to thank all my fellow Members for the excellent debate – concise and to the point – that we had yesterday and for the loyal cooperation that they have given so far and, I hope, will continue to give during the vote and in the subsequent stages.
As happens every year, before we proceed to the vote I ask that a few technical adjustments be accepted. With regard to line 15 06 06 on special annual events, in the second indent of the text the words ‘at the new Museum of Europe’ should be deleted. In line 19 03 06 on European Union special representatives, the word ‘envoy’ in the remark should be replaced with the word ‘representative’ for the sake of consistency with the title of the line. The remainder of the remark on this line has been struck through because of a technical error; that part of the text therefore is not supposed to be deleted.
In Amendment 771 in block 4, the total amount of payment appropriations for budget line 22 02 01 01 should be written in the line and, finally, in the lines on the European Development Fund, a reminder should be introduced to restore the preliminary draft budget. This specifically affects lines 21 03 01 to 21 03 015.
Mr President, what I am about to do is not standard practice. In the following heading, we have two amendments: one amendment tabled by the Committee on Budgets and another concerning orphan medicinal products, which was tabled by the Committee on the Environment, Public Health and Food Safety. We have to vote in favour of the amendment tabled by the Committee on Budgets. As far as the second amendment is concerned, it is calling for an additional EUR 1 million for orphan medicinal products, which the European Agency for the Evaluation of Medicinal Products requires. I should like to know if it would be possible for us to vote on Amendment 231, so that the Agency might be able to work this year with all of the resources it requires.
You will realise that, technically speaking, this is not correct procedure. I entirely agree. However, it turns out that, since the vote in the Committee on Budgets, we have received additional details. If it were possible to vote in favour of Amendment 231, which would add EUR 1 million still available in the budget margin, this would enable us substantially to improve working conditions in such a very important area to us.
If we have understood properly, you want us to vote first on Amendment 231 and then on Amendment 779.
Mr President, we can also vote in favour of Amendment 779. However, I should like it if, in addition to Amendment 779, we were able to vote in favour of granting a further EUR 1 million to the European Agency for the Evaluation of Medicinal Products for orphan medicinal products. I should like to point out to you that, if anyone objects to this, we are obliged to accept his or her objection.
Is there any opposition from the political groups?
Mr President, we prefer to conform to procedural principles. The original distribution of the voting list is therefore preferable.
Then we shall proceed as planned.
Mr President, ladies and gentlemen, if this amendment is adopted, I also ask that the standard phrase that we have used for all similar amendments be adopted, which is ‘part of the appropriation is intended for’, because we cannot reserve specific funds.
Mr President, ladies and gentlemen, to avoid confusion during the vote, I propose we vote on Amendment 74 for the remarks and Amendment 223 for the amounts.
Is there any opposition?
Mr President, we are returning to the same thing; we prefer the voting order established in the procedure. We do not understand these last-minute changes.
Mr President, in the amendments before us there is no change in the amounts. We are not voting on the amounts. There is only a remark on it. That is the only change. We will vote only on the remark. We will vote on the figures later.
You are absolutely right. We shall proceed as planned.
Mr President, ladies and gentlemen, what I said before also applies to this amendment: if it is approved, the standard phrase should be adopted, because we cannot specifically reserve funds: hence ‘part of the appropriation is intended for’.
Having taken note of this, we shall proceed to the vote on Amendment 292.
Mr President, ladies and gentlemen, with regard to the ‘other institutions’ section of the 2006 budget, the following technical correction is necessary. The date mentioned in Amendments 473 and 475 — 31 October 2005 — should be removed from the notes and added to the explanatory statements.
Mr President, there is a problem: in this row we do not have any interpretation or any microphone service. It is the whole row.
I would ask the technical services to come and resolve this technical problem.
. Mr President, due to technical problems I shall speak English in order that those colleagues who also have technical problems can better understand.
As a result of the vote on the draft general budget, the following technical adjustments should be made. First, in paragraph 5, the amount should be EUR 7.7 million. Paragraph 27(b) should begin ‘to create 46 posts (21 A*, 1 temporary A*, 19 B* and 5 C*)’. In paragraph 41, the amount should be EUR 3 398 000. In addition, the date mentioned in paragraphs 17, 23 and 25 should be replaced by 30 November 2005.
– Mr President, ladies and gentlemen, Mr Dombrovskis has spoken in English instead of Polish. I am aware that many Members understand English better than Polish, but all the languages have the same status and interpretation should therefore be available for all of them or for none of them.
It has been a technical problem beyond the control of this House and Mr Dombrovskis has been kind enough to cooperate with his fellow Members.
That concludes the vote.
Mr President, today, at the first reading of the general budget, I voted against Amendments 543, 301, 344 and 345 on the grounds that they draw no distinction between breeding animals, production animals and animals for slaughter. I speak not only for myself but also for Austria when I say that I am opposed to the export of live cattle for slaughter, but as there is no difference in valuation between breeding animals and animals for slaughter, the abolition of export subsidies amounts to the destruction of European production and of cattle farmers’ livelihoods.
Secondly, I voted in favour of Amendment 99 on the grounds that the Common Market Organisation for tobacco still exists and is in force.
We want the budget to contribute to sustainable social, economic and environmental development for the EU in accordance with the Lisbon Strategy. In the vote, we have therefore chosen to support those amendments that accord priority to research, development and education. We do not, however, wish to support those amendments that would give more money to direct agricultural aid, since such aid is already disproportionate and leads to inefficient agriculture that harms the environment and that, through the dumping of surpluses, helps widen the gap between the world’s rich and poor.
Nor do we wish to provide money for aid for tobacco cultivation since this directly contributes to public health problems. We believe that this aid should quickly be phased out with a view to its being completely abolished before long. The money thereby saved could be spent, for example, on measures designed to reduce the use of tobacco and people’s dependency on it. We want to see direct aid to sugar producers reformed, since we cannot in the long term support production that is in large part superfluous. We do not, however, want producers in developing countries to lose their livelihood, and we have therefore voted in favour of transitional aid to compensate them until they have had time to convert to other forms of production.
The June List believes that the EU budget should be limited to 1.00% of the Member States’ average gross national income and therefore supports the Council’s position in principle. The 2006 budget is the last budget within the present financial perspective, which is why it is additionally unfortunate that the European Parliament should be trying to promote its own positions prior to the forthcoming negotiations by proposing hefty increases. We have therefore chosen to vote against all the increases proposed by the European Parliament, at the same time as having welcomed the few savings proposed in the form of amendments by one or other of the budget committees or by individual Members.
There are further unfortunate budget items, but the June List particularly regrets the high amount of aid for the EU’s agricultural policy, Cohesion Fund and fishing industry, as well as those budget items providing aid to various forms of information campaign.
Amendment 263:
This budget line would have given an authorisation to use funds to communicate the benefits of the euro. As Scotland, as a current part of the UK, is not a member of the euro I have accordingly abstained as this is not a matter for me.
Amendment 440:
This budget line would have extended the translation facilities of the ACP assembly to include all languages, as opposed to the current working languages of that assembly. While I would in principle support the extension of translation on the basis that all languages are of equal dignity, the costs of this move to such a vast number of languages would be prohibitive. It would also, I suspect, be unnecessary as the current system has worked well enough up till now.
. It is a real pity that Parliament today has voted to maintain tobacco subsidies. Half a million EU citizens die needlessly each year from tobacco related illnesses. It is only through concerted action that we can fight against the tobacco industry and protect public health.
. I hereby declare that I voted in favour of the amendment about CESI 446 concerning budget line 04030302.
. British Conservative policy is firmly committed to ensuring that budgetary commitments should not exceed 1.0% of GNI contributions. We would like to see an EU that spends taxpayers' money wisely on initiatives that support the Lisbon objectives while eliminating fraud, mismanagement and wasteful spending such as tobacco subsidies.
For these reasons, we have voted against amendments or proposals that would breach the 1.0% ceiling without, in our view, contributing to the promotion of sustainable growth and jobs in Europe. However, we do support projects that will encourage the development and supply of new-generation energy solutions.
The Members of the European Parliament from Denmark’s Liberal Party voted against Amendment 7, tabled by Mr Bonde on behalf of the Independence and Democracy Group. The Liberal Party is opposed to the export of live animals and has voted against budget line 05 02 13 04. Mr Bonde’s proposal cannot, however, be implemented in practice and must be considered unrealistic and ill thought-out.
. I support the Pittella Report including Amendments 3004 [amp] 3005, which restore €12 million of the 2006 funding for PEACE 11 to the technical assistance/innovative actions budget-heading. The Member States must ensure the budgetary flexibility required in no way endangers continued full funding of PEACE 11, as envisaged last year when funding for that programme was guaranteed into 2006.
The Socialist Group played a key role in securing €108 million for Ireland's Peace 11 programme for 2006, and continues to pledge its full support for the programme. John Hume, a former member of the Socialist Group was the architect of the PEACE programme and its contribution to reconciliation has been enormous. If we are to succeed in bringing communities together from both sides of the sectarian divide continued funding for the PEACE programme is crucial
We must also support the SDLP campaign for a PEACE 111 programme by earmarking €200 million in the 2007-2013 budget. I hope Minister Noel Tracy takes this up urgently and all Member States ensure smooth administration of arrangements for finalising the PEACE 11 funding, and guarantee continuing funding for a PEACE 111 programme for 2007-2013.
.  I voted in favour of the scrapping of tobacco production subsidies. I feel that tobacco production, a key component in the tobacco industry, should no longer be subsidised. The harmful impact of tobacco use on public health (over 500 000 deaths per year due to illnesses linked to tobacco use), and in turn on the economies of the Member States and the EU, leads me to conclude that the EUR 100 000-plus spent on subsidies to these producers under the CAP is morally, politically and economically indefensible. To my mind, tobacco production and the tobacco industry should not only lose our support but should gradually, but quickly, be eliminated. Parliament must exert pressure on the Member States and the Commission to effect such a change, through the EU budget that it adopts.
Naturally, I am sensitive to the problem of the 3 500 jobs that depend on tobacco production in Portugal. I therefore believe that efforts to convert this industry must be redoubled, in order to guarantee jobs and the economic survival of producers in Portugal and all of the European tobacco-producing countries. In this regard, I support all of the financial backing that can be given to them, on the part of Community or national institutions. To persevere with the policy of European subsidies, however, represents ...
.  The purpose of this explanation of vote is to condemn the hypocrisy of the majority in Parliament, which, having previously approved plans to set up a ‘Community programme’ with ‘adequate resources’ for the textiles and clothing sector, ‘especially’ designed to help the ‘least favoured regions’, with support for ‘research, innovation, vocational training and the SMEs’, has now rejected a clear proposal aimed at putting this programme into practice under the Community budget for 2006. In other words, the majority in Parliament is guilty of shameless inconsistency.
From our perspective, we are bitterly disappointed at the rejection of proposals which we tabled and which enjoyed the support of various Members of this House. They were aimed at:
- creating a pilot project for action in the textiles and clothing sector with a view to the future creation of a Community programme;
- creating recovery plans for fisheries resources, in light of the social and economic impact of the closed seasons;
- and promoting multilingualism, not least in the ACP-EU parliamentary assemblies.
We also campaigned for the adoption of other proposals that we tabled, aimed at reforestation and forest fire prevention, the preservation of cultural heritage, and support for cooperation amongst SMEs.
. In the budget vote I voted for CAP reform, for cuts in Tobacco subsidies, for the end of the transport of lives animals over 8 hours, against cuts in the Northern Ireland peace programme and for assistance to ACP banana and sugar producers.
. I voted for Heading 3 of the Budget Vote today because I want to add no less than 200 million euros in payment appropriations to a range of budget headings for the Lisbon strategy which the Council reduced at first reading.
The main areas which would boost EU competitiveness include increases for programmes to support small and medium-sized companies, but above all for the 6th framework research programme. The payments for education programmes are also increased, by 35 million euros for Socrates, 20 million euros for Leonardo da Vinci and 3 million euros for e-learning, which I fully support.
. I voted to delete this budget line because I do not believe that we should in this day and age be refunding the export of live animals, often in dreadful conditions. I accordingly voted to end this practice.
. – The Communist Party of Greece is categorically opposed to the anti-grass roots preliminary draft budget of the European Union for 2006.
Its approval by the members of the Group of the European People's Party (Christian Democrats) and European Democrats, the social democrats and so on marks the intensity of the anti-grass roots attack by the European Union and urban governments in the Member States against the working and grass-roots classes, in order to increase the profits of euro-unifying big business.
It is an 'escort' of the anti-grass roots, reactionary action plan being discussed at the informal summit in England to extend capitalist restructurings within the framework of the Lisbon Strategy, make drastic cuts to social benefits, agricultural production and small and medium-sized enterprises and transfer resources to strengthen the military capitalist mechanisms.
Tobacco farmers are in the firing line with cuts of EUR 1 billion. On the pretext of identifying tobacco farming with the anti-smoking campaign, Community tobacco is being proclaimed dangerous and imported tobacco is being proclaimed 'innocent'. These decisions by the EU on the anti-grass roots reform of the CAP are also trampling over the limited support for agriculture up to 2013.
While unemployment and poverty are increasing exponentially and there are huge requirements for public health, education and so on, capital is being transferred to communications policy in order to camouflage the imperialist and anti-grass roots nature of the EU.
The fight by the workers' movement against the draft budget needs to include the entire anti-grass roots policy of the EU.
The Members of the European Parliament from Denmark’s Liberal Party voted against Amendment 4, tabled by Mr Bonde on behalf of the Independence and Democracy Group. The Liberal Party is in favour of reforming the reimbursement of travel expenses, so that all reasonable and necessary travel expenses are refunded. Mr Bonde’s proposal is, however, absurd and could not be implemented in practice.
. I wish to record that I abstained on amendments dealing with travel allowances at cost because I believe this is covered in the Member's Statute.
. Whilst the Members of this House belonging to the SPD are in favour of a statement of travel expense that reflects the costs actually incurred, we will not agree to any amendment calling on the President to break the House rules.
.In one month’s time in Barcelona, the Euro-Mediterranean Partnership is due to be radically reformed on the basis of a number of forceful ideas.
Firstly, in the fight against poverty, a Mediterranean version of the Millennium Development Goals needs to be drafted and funded and progress made with solidarity structures comparable to those found in European regional policy.
Promoting democracy and human rights has to be at the heart of the partnership by practically implementing Article 2 of the Association Agreements and by bringing into widespread use the sub-committees on human rights.
The fight to eliminate discrimination against women and to promote gender equality has to be the subject of a specific and priority policy area for the EU. It is women who will act as the vehicles for genuinely bringing together the different peoples and cultures around the Mediterranean basin.
Common responses to the issue of immigration are required. Let us put a stop to the hypocrisy and cynicism. Let us not think about keeping our hands clean while we let our southern partners do the dirty work. We have to lay the foundations for shared management of migratory flows by adopting a generous and united approach to the issue of the movement of persons in the Mediterranean area.
We require an ‘area of sustainable development’ in the Mediterranean, with a programme aimed at eliminating pollution in the Mediterranean Sea by 2020, along with a precise timescale in which this is to be carried out.
. I welcome this report. I would like the Barcelona Process and structures to be used to a greater extent to encourage dialogue and interaction (economic, social cultural, educational, technical etc) between Israel and its neighbours. I am convinced this is the only way that the peoples of this region will be able to live in peace. There can be no security behind barriers.
. Recently, in the course of one night, over 1 000 black Africans tried to storm the border of Melilla as a means of finding their way into the ‘promised land’. The attempt cost an untold number of them their lives, while large numbers of others surrendered themselves into the merciless clutches of the people-traffickers who, as ever, dangle before them the prospect of Europe, the land of milk and honey of which they dream.
So it is that desperate people find themselves forced into a hopeless situation, not least since they often have no prospect of returning home. It has to be said, though, that local decision-makers must bear their share of responsibility for the tragedy, in that they encourage this development by surreptitiously granting residence to illegal immigrants en masse.
An excessively liberal and naive attitude towards illegal immigration, lamentably exemplified not least by the recent ‘Kiev Affair’, far from helping anyone, does nothing but create more problems, primarily by benefiting people-traffickers and others who engage in organised crime.
Uncontrolled population growth will further swell the flood of economic refugees on Morocco’s borders and off the coasts of Italy and Malta, necessitating not only an EU-wide approach to the problem but also action to dispel the unrealistic images of paradise Europe in the countries from which the refugees come, to the end that we may free up the resources to improve living conditions on the ground. It is for precisely that reason that it is so important to retain the Barcelona process as a means of combating poverty and to press on with the development of the action plans specific to each country.
.  The purpose of the Barcelona Process was to act as a turning point in relations between the EU and its southern neighbours and, in turn, as a framework for a concerted and mutually supportive development of the Mediterranean countries.
As the process celebrates its tenth birthday, its implementation needs to be adjusted and enhanced, to help the partnership to face current challenges and to adapt to a modified regional and international environment.
By combining bilateral and regional levels of economic and social dialogue, as well as opportunities for interaction, the Barcelona Process helps to strengthen ties and to build confidence between peoples.
I feel that the most pertinent point is the proposed setting up of a Euro-Mediterranean Free-trade area, which is scheduled for 2010 and which will cover some 40 countries and around 700 million consumers.
There is no doubt in my mind that a relationship based on an enlarged free trade area will be a more effective one. Furthermore, the boost that the southern countries’ economies will receive might contribute towards the region’s development and, in so doing, help, for example, to prevent the kind of migratory tensions that we have seen recently.
I voted in favour of the Jäätteenmäki report.
We believe that the EU has an important role within its immediate surroundings in promoting democracy and human rights. Both resolutions are concerned, however, with countries and areas that cannot be regarded as being in the EU’s immediate vicinity. Clearly, the aim is to promote the EU’s role in the sphere of foreign and security policy. Other organisations – for example, the UN, the OSCE and the Council of Europe – are suited to these purposes. The latter two organisations should be given priority when it comes to election monitoring and the protection of human rights within Europe.
In the light of the above, we choose to abstain in the final vote on the two resolutions. We have, however, chosen to support a number of proposals not, in our view, related to the EU’s foreign and security policy. These include the proposals to set up a free trade area between the EU and the Mediterranean region by 2010 and to develop cooperation with a view to civil and environmental protection.
.  Although this report refers to the work of the previous Ombudsman during the mandate that has come to a close, we welcome the way in which he carried out his work. He sought to bring the citizens’ complaints to the attention of the institutions, and in some cases, managed to resolve those complaints.
He also tabled proposals aimed at ensuring that the European institutions in question respond more promptly, which if accepted may enhance the Ombudsman’s ability to take action and resolve the citizens’ problems.
Furthermore, we agreed with the rapporteur that there needs to be greater cooperation between the European Ombudsman and Parliament’s Committee on Petitions, and that efforts should be made to give greater prominence to people’s rights.
Hence our vote in favour.
. I welcome this report which rightly praises the ombudsman during 2004. The Ombudsman has show diligence and forcefulness in dealing with complaints from the EU citizens regarding the activities of the EU institutions. He is proving to be a true champion of citizens rights to fair and open treatment by the Institutions.
.  Europe is facing a crisis of dialogue with its citizens. The European Ombudsman continues to receive complaints that do not fall under his mandate.
It therefore strikes me as vitally important that dialogue be re-established with the citizens, whereby the powers of the institutions are explained clearly and simply.
The European Ombudsman has taken initiatives in this respect and must continue to do so. Moreover, by proposing to step up cooperation with his national or regional counterparts and measures to promote the highest standards of European public administration, the current Ombudsman has shown us that he is well aware of his role.
Lastly, I wish to point out that it is crucial to maintain the impartiality of this influential body, which acts as a conciliator between the European public administration and the citizens and offers extrajudicial remedies.
I therefore voted in favour of the Mavrommattis report.
. – The institution of the European Ombudsman was decided at the Maastricht summit and has been applied for 10 years. Its purpose is to investigate complaints of maladministration by the institutions of the ΕU and by the governments of the Member States.
It is clear that this institution serves the need to embellish the EU in the eyes of the citizens, to shift reactions to the anti-grass roots policy towards harmless channels; in other words towards whether the privatisation of everything, the abolition of workers' wage and social rights, the policing and repression of trade union and political action and so on are being well or badly administered.
Good administration and anti-grass roots/anti-democratic policy are irreconcilable.
We do not underestimate the suffering of the workers from cases of maladministration or the value of facilitating their relations with the 'Brussels bureaucracy' or the governments of the Member States. However, the institution has very little to do with the broad grass-roots classes, was not created to resolve their problems and is used to buffer dissatisfaction with the anti-grass roots policy itself and with the administrative means used to impose it.
In order to pave the way for resolving the worsening problems of the workers, the fight by the working, grass-roots movement against the anti-grass roots policy of the EU needs to be stepped up overall.
The next item is the debate on six motions for resolutions on human rights in Western Sahara(1).
. Mr President, although I think the process of bringing the resolution on human rights in the Western Sahara into being was such a difficult one that everyone involved in it must be rather exhaustedI am glad that this House has resisted Moroccan pressure, and that the plenary has, today, resolved almost unanimously that this item should remain on the order of business rather than being deleted from it, which is what the Conference of Presidents decided yesterday. That was very important in terms of our self-confidence and of the image of a self-confident parliament that we present to the world.
One thing that is important about this resolution is that it calls for the release of the Saharan political detainees, the most prominent among them being Aminatou Haidar, who, having been seriously injured, was taken prisoner on 17 June in El Ayoun and thrown into the so-called ‘black prison’ there. Parliament has taken an initiative on her behalf before, for in July 178 MEPs signed up to demand for her release. What is so very good about this text, though, is that it highlights the real problem, which is that international law still does not apply in the Western Sahara and that no political solution has been found to this conflict.
I am very glad that we are at least attempting to include reference to raw materials in this resolution, for we know that one reason for the conflict in the Western Sahara is the region’s wealth of raw materials and fish. Parliament also has the task of spelling out in clear terms the reasons for this conflict if it wants to help improve the situation.
. I would like to begin by expressing my regret at the incomprehensible attempt we have just seen to prevent this House from giving its opinion on such an important issue as this one of human rights in the Western Sahara.
If that initiative had successfully prevented us from issuing this opinion, it would have set a very worrying precedent for future urgent debates and resolutions on other issues relating to human rights.
I am therefore glad that common sense has finally prevailed and I am pleased that today we are not just debating, but also approving, I hope, an important resolution.
A resolution which, furthermore, is urgent, for some of the reasons already mentioned by Mrs Scheele and on which I would like to insist, because I believe that we must also take this opportunity to call upon the Moroccans to play a significant role in resolving this conflict.
At the moment, several people are in Moroccan prisons in entirely unacceptable conditions, an aspect that has been identified, criticised and condemned in reports by Amnesty International and the World Organisation against Torture.
Furthermore, in August many political prisoners were released, hundreds of Moroccan prisoners of war, by the Polisario Front. That was the right time for Morocco to demonstrate its good will with regard to the management of this conflict, by making a positive gesture, releasing prisoners and providing information on the treatment they are receiving in Moroccan prisons.
That has not been done. This House — the European Parliament — therefore had to issue its opinion, this resolution is important and it is urgent that we speak loud and clear for the sake of improving European Union-Moroccan relations and in order to be able to resolve — I insist — not only the specific problem of the people being held, but also the conflict in the Western Sahara once and for all.
. Mr President, I am pleased and relieved to have an opportunity to speak in favour of the joint resolution. I want to make quite clear my absolute rejection of attempts by the President of Parliament and the Conference of Presidents to set aside this motion on the human rights situation in Western Sahara until after the visit and conclusion of some future EU delegation. The decision was made to move ahead with this urgency on the Western Sahara through the normal and proper channels. Different Group motions were debated and a compromise common text was agreed and a decision taken by plenary. Last-minute efforts to shelve the motion, without consultation, threatened to set a dangerous precedent that, in my view, would have significantly damaged the credibility both of the urgency procedure and perhaps, more importantly, Parliament’s work on human rights issues generally.
On human rights questions, the politics of the issue should be secondary to the need to outline concerns and criticisms – if they are warranted – based on credible facts. The politics of the Western Sahara issue is complex and I want to focus my remarks primarily on human rights, although, obviously, there is a crossover between the two.
This motion welcomes and recognises the freeing of Moroccan prisoners of war but demands that the Moroccan authorities release human rights defenders. It also calls for the release of Sahrawi political prisoners and assistance from the authorities in solving the question of the disappeared. We are calling on both sides to cooperate fully with the International Red Cross on the question of the disappeared and missing since the conflict began.
The motion insists on the protection of the population of Western Sahara generally and in a manner consistent with the Universal Declaration of Human Rights, specifically in the area of freedom of expression and freedom of movement and calls for any final political resolution to be consistent with international law and the relevant UN Security Council resolution.
Finally, the motion demands open access to all territories in Western Sahara for independent observers, NGOs and the free media. I am glad to support the motion and commend it to the House.
. Mr President, firstly I should like to add my voice to that of the previous speakers and say how wonderful it has been to see that the attempts made by some to stop Parliament from passing a joint resolution today on Western Sahara have been unsuccessful. Let this be a precedent and a warning for the future: hypocrisy and false, pretentious tactics should never stand in the way of our will and determination to express condemnation for human rights abuses anywhere in the world.
Refugees are protected by various UN resolutions, UN protocols and UN conventions. In some cases this protection is effective, and in many cases it is lifesaving. In others, unfortunately, the situation is not as it should be and innocent civilians suffer hunger, ill treatment, disease and even death.
Such is the case currently for a large number of refugees in Western Sahara. It is reported reliably that hundreds of people have been subjected to inhumane treatment by the Moroccan authorities in the regions of the so-called Spanish enclaves of Ceuta and Melilla, where many migrants have been shot dead while attempting to enter Spanish territory. Now, why there is Spanish territory in Morocco is another story. There is a similar reason, I suppose, as to why there is British soil in Cyprus, or why there is – or has been until recently – French soil in faraway oceanic lands.
Perhaps modern colonisation is not entirely finished, but then, who wants to talk about such sensitive matters? After all, some of the old colonising powers – of which we are all constantly reminded in this House – are splendid examples of fighters for the principles of democracy, freedom and respect for human rights. That is fair enough.
Coming back to the subject-matter of this resolution and in conclusion, this joint resolution makes it absolutely clear to the Moroccan Government, and to all other interested parties, that we expect nothing less than their doing their utmost fully to safeguard the rights of refugees in Western Sahara.
. – I should first like to express my delight that attempts to scupper the resolution on Western Sahara have failed. In our view, this debate should be concluded with a show of solidarity with the Sahrawi people’s just fight for self-determination, in line with United Nations resolutions. As the motion for a resolution states, a just and lasting solution must involve putting an end to colonial rule, of which Western Sahara is a victim, and creating a sovereign, independent and viable Sahrawi state.
In spite of the strenuous efforts, unilateral concessions and goodwill gestures made by the Polisario Front, the legitimate representative of the Sahrawi people’s interests, such as the recent release of all prisoners of war, the process remains hampered by the intransigent attitude of the Moroccan Government – albeit the least of its crimes – which refuses to grant fundamental rights to the Sahrawi people. Urgent, effective measures must therefore be taken with the clear aim of completing the process of decolonising Western Sahara. There must also be initiatives to condemn the repression of the Sahrawi people in the occupied territories and to demand the release of Sahrawi patriots held by the Moroccan authorities.
Furthermore, the Sahrawi people must be provided with decent living conditions; all those in refugee camps require substantial aid in the form of food, healthcare and education.
. Mr President, I too am glad that we are having this debate today; let it be an unmistakeable shot across the bows of the President and of the Conference of Presidents, for without it, a dangerous precedent would have been set. On Thursday, the Conference of Presidents was giving it as its opinion that the Western Sahara was one of the three most pressing human rights problems with which we had to deal, and there was no dissent from this view even on Monday.
Then an ambassador did the rounds of this place, and, shortly afterwards, it turned out that a delegation was on its way. That would have created a precedent. The next thing might then have been that a human rights issue could have been arbitrarily wiped off the order of business because of a dinner with Mr Putin, and the time after that it would have been because of lunch with the Chinese Consul-General or some such reason, and it would have kept on like that. That is something that no group here in this House can tolerate.
Let me move on to the matter in hand. I am very much a friend of Morocco, and I do indeed believe that both sides share responsibility for this conflict. Both Morocco and the Western Sahara were victims of colonialism, the colonial powers having simply drawn their borders in the desert with a ruler, and that is why the issue is a problematic one, one that can be resolved only through negotiation and mutual agreement. It is in the interests of both sides that our delegation should be able to do its work there without let or hindrance; that is indeed a minimum and something that should go without saying. It is monstrous that the threat should be made that it might not be allowed to do so. While we respect both sides, and want to do our bit in establishing peace, it must be clear beyond doubt that peace is possible only on the basis of law, which, in this case, means international law, with particular reference to human rights. There can be no peace negotiations without unconditional adherence to human rights or without all political prisoners being released. That is why we stand ready as a partner and as an intermediary; that is why our good offices are at the parties’ disposal. We will not take one side or another – the European People’s Party will certainly do no such thing – but we are not mincing words when we express our view that human rights are human rights, that political detainees are political detainees, and that, if there is any real desire for a solution to this knotty problem, these latter must be set at liberty with neither ifs nor buts.
. Mr President, I would like to bring together some of the opinions that have been expressed, which include those of some of my good friends with whom I share many things: values, ideas and objectives.
My long political experience, particularly in foreign policy, has taught me that it is not always those who shout the loudest or pass the most forceful resolutions who achieve the best results. When a position is adopted, many factors must be taken into account. We are discussing a procedural issue, but nobody has pointed out that what the outside world is going to see is the hypocrisy of a parliamentary vote: 600 Members say that there must be a debate ― and that is how I voted, and here I am ― but then we are only 20 in the debate, and at the vote there will be 70. Is that really good enough, or is it only we who believe in the importance of these debates on Thursday afternoons? We must be a little more realistic and take account of these factors.
I agree with the joint Resolution and with the objective of supporting the demands of the Saharawi people and, above all, their demand for self-determination ― which they have still not achieved after thirty years ― but also that this issue must always be balanced with the problem of security and stability that we are facing on the southern border of the European Union, and that we must take account of the Morocco factor, a country of 30 million people, where there is a latent danger of Islamic regression.
Through our action, or through our inaction, we must contribute to political reform and a democratic process in that country.
. Mr President, I would wholeheartedly endorse the previous comments of my group colleague, Mr Romeva i Rueda, and add my own disbelief that the situation in the Western Sahara remains as bad as it so clearly does after all these years of European hand-wringing and alleged involvement. The situation today remains as grave as it has been for many years. The unseemly, shabby debate in the Conference of Presidents yesterday demonstrated Europe at its very worst.
When we Europeans concern ourselves with tactics, internal politics, the considerations of our own domestic situations, we are weak and divided. If we remember our core principles of the promotion of democracy, human rights, freedom from torture and above all of dialogue, then we will speak with a loud and clear voice. This motion goes some way towards that.
We must take a view on the motion before us today, otherwise, what is this Parliament for? The motion is worthy and valid and I hope the delegation of our Parliament will speak with a suitably clear voice on this matter when it visits the region.
. – In Africa today, there are no colonies, nor any remnants thereof; this, at least, is the theory often put forward in Parliament by certain conservative Members of the House. The reality is of course entirely different. The two enclaves of Ceuta and Melilla remain under colonial rule, and Western Sahara, the former Spanish colony of Rio de Oro, has now been occupied by Morocco for some 20 years. In the resolution before us, Parliament lends its backing to the referendum on the future of the country, which has been on the table for some considerable time. Let us not forget, ladies and gentlemen, that it will be necessary not only to support the actual holding of the referendum itself, but also to determine technical details, such as who is eligible to vote.
I welcome the decision, announced today, to arrange for a Parliament delegation to visit the country next January. I feel that those Members taking part should not lose sight of the fact that this is a desert land, which is rich in phosphate deposits, and should broach every aspect of the problem with representatives of the Polisario Front, the Moroccan Government, and the two other countries sharing its borders, especially Algeria. This is the only way in which we can ensure an even-handed view of the whole situation. It would also be useful to take on board the opinions of the African Union.
It is important to lay down the rules for taking part in the referendum. There is a large community of immigrants from Morocco living in the country, for example, whilst a number of people from the former Spanish colony remain outside the territory. Therein lies a series of further, as yet unanswered, questions, and I believe that meeting the requirements laid down in the resolution may pave the way for those questions to be addressed and, in turn, for a solution to the issue of decolonising Western Sahara to be found.
Mr President, 1975 to 1991 was a period of bloody conflict in Western Sahara between Morocco and Polisario, ending with a UN-brokered ceasefire, which called for a referendum for independence, yet to happen I have to say, monitored by MINURSO. Seventy-six countries now recognise the Sahrawi Democratic Republic.
In 2001 James Baker proposed a five-year period of autonomy within Morocco before holding the referendum, but Polisario rejected it, particularly on the issue of who would be allowed to vote. So, legally, the 1991 UN Settlement Plan remains in place. In the meantime Morocco has continued its repression, including the recent alarming allegations of arbitrary arrests, ill treatment of prisoners in custody and even allegations of torture.
Algeria has now come into a large windfall profit from the high oil revenues it is enjoying and is therefore in a position to rearm Polisario. That is extremely dangerous, because there could be a resurgence of hostilities. We must avoid hostilities and stop war breaking out again at all costs.
Mr President, a few months ago, in this very Chamber, we debated the need to assist the Saharawi people by means of humanitarian aid. We took that opportunity to point out that this situation is the result of a political conflict which we have so far been unable to resolve.
We are talking today about a serious and worrying situation, relating to the violation of the human rights of the Saharawi people: their rights to free expression, to demonstrate and to freedom of movement, of which we have become aware over recent months both via human rights organisations and via the media.
We in this Parliament are therefore today appealing strongly to the Moroccan authorities to release the Saharawi political prisoners. Furthermore, we believe the visit of this delegation from the European Parliament to be vital, in order to acquire first hand accurate information about the current situation in Saharan territory.
There is no question that this conflict requires decisive intervention, both by international bodies and by the European Union, in order to put an end to three decades of injustice and suffering. The appointment by the United Nations of the new representative for MINURSO is a good sign. It is now time to make it possible to establish the conditions to resolve this conflict and to recognise the legitimate aspiration of the Saharawi people to determine their own future.
Ladies and gentlemen, today’s debate must not be just one more debate, and nor must today’s resolution be just one more to add to the many we have passed on this subject. For the sake of human rights and social justice, we have the duty to work in this direction.
. Mr President, the Commission continues fully to support the role of the United Nations and its efforts to bring a political solution to the conflict in Western Sahara.
We share the hope that the new personal envoy to the Secretary General of the United Nations, Mr Peter Van Walsum, as well as the new Special Representative, Mr Francesco Bastagli, will bring new impetus to the search for a political solution. The Commission encourages all the parties involved and the international community fully to cooperate with them towards this objective.
The Commission also welcomes the release of 404 Moroccan prisoners of war by the Polisario Front. This is a very positive measure that will no doubt contribute to finding a solution.
Regarding recent tensions in Western Sahara, the Commission followed last month’s demonstrations, arrests, trials and hunger strikes very closely, and continues to monitor the situation.
The Commission, through its delegation in Rabat, and in cooperation with the Member States, has undertaken high-level demarches to the Moroccan authorities and other parties involved, expressing concern and requiring direct information about the situation and the measures to be taken. Moreover, the Commission continues to work resolutely on human rights, since respect for human rights is an essential principle of the European Union’s external relations.
In the context of our bilateral relationship with Morocco, a sub-committee on human rights, democratisation and good governance is being set up. The date of its first meeting will probably be fixed at the Association Council with Morocco in November. This sub-committee will allow the Commission to approach the human rights issue as a whole, including freedom of expression and assembly.
These issues – human rights, democratisation, political and institutional reform – are also considered in the action plan agreed between the Commission and Morocco within the framework of the European Neighbourhood Policy.
The debate is closed.
The vote will take place today at 4 p.m.
The next item is the debate on six motions for resolutions on human rights in Uzbekistan(1).
Mr President, Uzbekistan is home to over 20 million people, and was the birthplace of the legendary Tamerlane. It lies on the Silk Road, and, ever mindful of its historical heritage, plays a key geostrategic role at the point where Europe meets the Middle East and Asia. The Uzbek people and the country’s rich culture mean that it is destined to play a key part in establishing an international political order based on peace, democracy and respect for human rights.
Islam Karimov’s authoritarian regime is stifling the democratic ambitions of the Uzbek people. It violates fundamental human rights, and was responsible for the Andijan massacre. Last Saturday, 22 October 2005, an opposition leader, the businessman Sanjar Umarov, was taken into custody. There have been alarming reports from his lawyer, Vitaly Krasilovsky, about the humiliating treatment of Mr Umarov during his stay in custody. Mr Krasilovsky is concerned about the well-being of his client, since he was only allowed to visit him in prison for a few minutes, and Mr Umarov was incapable of providing coherent answers to his questions during this time. This is one of many violations of human rights by the Karimov regime.
The European Union cannot remain unmoved by the situation in Uzbekistan. Our actions must be geared towards Uzbek civil society, and they must serve to establish good relations with the Uzbek people, as well as helping those who have suffered political persecution under the authoritarian regime. A visit by Parliament representatives to Uzbekistan remains a matter of fundamental importance. The Uzbek authorities must agree to our visit to Andijan, and to meetings with representatives of the media, the opposition and NGOs. If I may, I should like to express my hope that the good relations between the European Union and Uzbekistan will continue to flourish further, since these relations will boost the development and prosperity of the Uzbek people. They will also promote the advancement of democracy and human rights in Uzbekistan and in Central Asia as a whole.
Mr President, the Council made a good decision on 3 October in favour of an arms embargo. Uzbekistan does not need any weapons, which may be used to oppress its own population. It is good that we are now demanding that an independent investigation be carried out into what happened in Andijan.
The media are tightly controlled, and the opposition and members of popular movements are prevented from meeting. The demands we are making of President Karimov should not be so difficult to fulfil. He needs only to comply with his own country’s constitution, which states that freedom of movement, association and assembly must prevail and that the courts must be independent. It is not unreasonable to demand that a president comply with his own country’s constitution, and that is what we are demanding in this Chamber today.
. Mr President, I apologise. I should, of course, have acknowledged the presence of the Commissioner the last time I spoke, but I will this time.
I am pleased to have an opportunity to speak briefly on the motion on Uzbekistan. Uzbekistan is a large and very influential country in Central Asia. Its stability directly impinges on the whole region and the EU has rightly attempted to build contacts and a relationship with this geographically close and significant neighbour. For me, however, this motion has one main focus: to ask again what happened in Andijan last May and to make a further call for an open and independent inquiry. There seems to be a view that, by asking for the truth to be established, we are in some way taking sides against the Uzbek authorities. The EU has human rights and international law at the centre of its value system and it is our responsibility to call for the truth behind this tragedy.
To date, there are three versions of the ‘truth’. Firstly, the official Uzbek and the President Karimov version, according to which the killings were ‘a measured response to an Islamist uprising where 187 criminals were killed’. Next, there is the media and NGO version, which reports a bloodbath where women and children were mowed down by armed police, bodies were dragged to a school nearby and left lying there until the following day, some of them not dead, and then taken to hospital. We do not even know the numbers that were killed. Reports vary between 500 and 1500 people. Thirdly, there are the locals in Andijan, most of them silenced or suffering from amnesia, basically afraid to speak out because some who have done so have disappeared.
The EU must insist on an independent inquiry and we must take action that will ensure that, if we are refused that, it will have implications for the relationship between Uzbekistan and the European Union.
. The President of Uzbekistan Islam Karimov is openly and blatantly ignoring the international community's desire to reveal the whole truth about what happened in Andizhan in May this year. He is creating his own version of the truth. President Karimov is creating this truth by openly violating human rights, erasing traces of killings and neutralising witnesses and their relatives. It seems that there can only be one truth in Uzbekistan the one thoroughly censored by the authorities. Terrorism and economic crime these are the two vague labels which are used to conceal the open and violent treatment of so-called enemies of the state. Nevertheless, I believe that there must be a distinct line between ensuring security and repression. Since it was banned, the opposition has taken on a radical form. Social injustice and the repression of diversity of opinion encourage religious extremism. It can be acknowledged that Uzbekistan is an appealing target for Islamic extremists; however, such actions by the authorities do not stop Islamic radicalism, as only democracy and an independent judiciary can help to fight radicalism, not repression. Mr President, Members of Parliament, I urge you to vote for the resolution today, as I believe it is a further investment in trying to encourage diversity of opinion among the citizens of Uzbekistan, together with free speech and human rights. This is the true road to democracy.
. Mr President, it was not only in Ukraine, Georgia or Kyrgyzstan that authoritarian regimes took power following the collapse of the Soviet Union, but this was also, and especially, the case in Belarus, Turkmenistan and Uzbekistan. There, it was not democracy that triumphed, but rather a group of people who had gained experience in the old state apparatus and the intelligence services. Having no objective other than to stay in power, these people turn state enterprises into their own private property, manipulate the electoral results, give oppositions as little room as possible, hamper free organisations, restrict the press and, if need be, use violence against their own people.
Uzbekistan is ready for radical change, but the initial impetus in this direction by demonstrators was nipped in the bud on 13 May, with brute force that claimed hundreds of lives. Ever since, the outside world has remained conspicuously silent. Might that have something to do with its economic and military interests? Is the dictatorship in Uzbekistan to be allowed to stay on because it proved itself useful in the military intervention in Afghanistan? Are we leaving its inhabitants in the lurch? Europe must not make their rights and freedoms secondary to other considerations. The draft resolution helps us to adopt the necessary position.
.   Mr President, it is an unfortunate fact that the historic breakthrough which in Poland led to the formation of a democratic government in 1989, and which subsequently brought about the fall of the Berlin Wall and the disintegration of the entire Moscow-led Communist bloc, did not lead to the emergence of a democratic regime respectful of human rights in all the former Communist bloc countries. The transformations we witnessed in Poland, Slovakia, the Czech Republic and Hungary, during which systems based on respect for human rights were established, did not initially take place in Ukraine. We are still awaiting such transformations in Belarus, and unfortunately there is no sign of them in Uzbekistan either.
The events of 13 May 2005 were a measure of sorts of the current conditions in Uzbekistan. The attitude of the government, which refuses to allow foreign observers to investigate the causes of the many deaths, as well as intimidating journalists and preventing external monitoring, means that Parliament must take a firm stance on this issue. It is for this reason that we are calling for investigations to be carried out into all these issues, and for democracy to be established in Uzbekistan.
. Mr President, Uzbekistan is an ancient cultural landscape which, having brought forth such states as the Khanates of Bukhara and Kokand, fell victim to aggressive colonialism. Today, we have been discussing European colonialism in Africa, but in this instance the colonialism was Soviet and Communist in character, following on the heels of Tsarist colonialism in Central Asia. It was only in 1989, with the overthrow of the Communist regime in Central Europe, that this colonialism was brought to an end – something I would like to say for Mr Kohlíček’s benefit.
We are under the obligation to consider the situation there in a realistic light. These countries were punished by being turned into monocultures, they were plundered and bled dry, and now they have set out on the laborious road to statehood. One has to have a certain sympathy for their situation, and they also need all the intensive help we can offer. That does not mean, however, that we can turn a blind eye to human rights abuses.
What we call for is clear and unambiguous: we demand that the Uzbek Government should cease from obstructing the investigations that are already overdue, that it should release all detainees and grant fundamental and human rights. If we are to make any headway here, though, it will be by dialogue and not by treating the other party as a child.
We have to be aware of the presence of terrorists and destabilising elements throughout the region, not to mention the continuing influence of Moscow, which has recently been supplying Uzbekistan with large quantities of plate mines, which we have often had cause to discuss in this House, and which are intended, among other things, for the further fortification of the borders. Russian troops are still present, acting as if this were still colonial territory. That is something else that we cannot accept just like that, since this is a region in which the powers’ vital geo-strategic interests collide, not least in the energy sector.
So let it be said loud and clear that, in this area, there are two opposites: human rights and open and fair partnership on the one hand, and colonialism in whatever shape or form on the other.
. Mr President, today’s resolution condemns the Uzbek Government’s denial of any transparency in connection with the investigation into the events of May 2005, and it stresses how important it is that there should be an independent international commission of inquiry, one that is in a position to bring the details to light without delay and to observe ongoing processes without interference.
Precisely how many people lost their lives on those May days in Andijan is something that the global public has until now been unable to find out. Human rights organisations’ figures vary between 500 and 1 000, while the Uzbek Government gives the number of victims as 176. Over and over again, President Karimov uses Islamism as a blunt instrument with which to put his political opponents – of whatever stripe – out of action. That is why it is vital that we should press home our demands for the setting at liberty of those human rights activists, journalists and members of the political opposition who are still in prison.
. Mr President, anyone who has observed the brutal violations of human rights in Uzbekistan would expect trenchant criticism of the regime in Uzbekistan, rather than these to be played down, as we have just heard Mr Posselt do. Instead, Uzbekistan is enjoying the closest possible cooperation from an EU Member State. That Member State is Germany, which, in Termes, is operating a military base of crucial geopolitical importance, particularly in terms of military operations in Afghanistan. I am told by NATO that it is not one of their bases, even though it is used by NATO states, and also by the Netherlands, Belgium, Sweden, Norway, Denmark, the United Kingdom, France, Greece and Spain – all of them EU Member States.
Germany is granting Uzbekistan extensive economic and military aid, said to amount to EUR 2 billion, along with weapons factories, old weapons and so on. The EU’s human rights policy is hypocritical if, on the one hand, the brutal human rights violations come in for justified criticism, while, on the other, geopolitical considerations mean that the regime in Uzbekistan receives military and economic aid.
.   Mr President, in the run-up to the parliamentary elections in Uzbekistan, which have been called for December, the European Parliament is once again holding a debate on human rights violations.
Uzbekistan is a former Soviet republic, yet although it has achieved partial independence from the Communist regime, power continues to be exercised in the same way. Islam Karimov, the former Communist First Secretary who holds the position of president, has proved himself to be a dictator. He is attempting to placate the rival powers of Russia, Europe and the United States, with the latter having used military bases in the country until recently. Uzbekistan is a region of strategic political and economic importance for both Russia and the United States, which makes the situation in the republic even more complex. Since 2001, the country has been one of the USA’s key allies in the fight against terrorism in Asia.
Together with Russia, Uzbekistan is also a member of the Shanghai Five, a forum aimed at combating terrorism in Asia. Moscow uses the threat of Islamic fundamentalism as a means of scaring Uzbekistan into remaining within its sphere of influence.
Uzbekistan is a country with abundant natural resources, including oil and gas. Mainly due to US aid, it has chalked up a certain amount of economic success. It is also a country where ethnically diverse populations of Islamic, Orthodox and Catholic faith previously lived together peacefully. In recent times, however, as a result of clashes between foreign pressures and Karimov’s authoritarian practices, the country has been witness to human rights violations and persecution of the opposition, in particular the Islamic opposition.
On 13 May, a demonstration in Andijan was violently suppressed, and it is thought that several hundred civilians may have died. In spite of protests, the perpetrators of the massacre have not been brought to justice, and the press has passed over the tragedy in silence. Reports from foreign observers, Amnesty International and Human Rights Watch talk of unprecedented and barbaric torture perpetrated in Uzbek prisons against the regime’s opponents, of human rights violations and of the persecution of the independent journalists and political activists who uncovered the truth about the events of 13 May. Following a number of unsuccessful attempts on his life, President Karimov now refers to Muslim critics as fanatics and terrorists, in so doing justifying the persecution of independent political thinkers in the opposition.
The Holy Father, John Paul II, reminded us that freedom is always a challenge. He also said that power is a challenge to freedom, and that it can only be wielded by serving others. The international community and those in positions of power should always give human dignity and human rights precedence over economic interests. It is for this reason that we are calling for an end to persecution, respect for human dignity and compliance with the basic obligations arising from the Charter of Fundamental Rights and democratic principles.
. Mr President, following the Andijan massacre and Uzbekistan's persistent rejection of an independent international inquiry into these events, the European Union has taken a very firm stance vis-à-vis Uzbekistan through the adoption of the Council conclusions of 3 October, following the earlier conclusions adopted since May.
The package of restrictive measures includes the partial suspension of the partnership and cooperation agreement, an arms embargo, a selective visa ban as well as consideration of actions in the framework of the United Nations and the OSCE. That is a very clear and strong political signal by the Union to Uzbekistan.
The Commission fully supports the Member States on the imposition of the visa ban, the arrangements for the implementation of which are currently being finalised. The Commission equally fully supports the implementation of the arms embargo and has prepared the legislation for the Council to be effective immediately.
In terms of the Partnership and Cooperation Agreement (PCA), the Commission has immediately suspended all further technical meetings with Uzbekistan. That means that we have suspended the Subcommittees on Trade and Investment and on Justice, Liberty and Security, along with the Cooperation Committee.
Although the initiative for the Cooperation Council meeting rests with the Member States, the Commission takes the view that the meeting could be maintained in order not to sever our political dialogue with Uzbekistan altogether.
The Commission takes note of the decision to postpone the Sixth EU-Uzbekistan Parliamentary Cooperation Committee meeting and regrets that the delegation would not be allowed to travel to the Andijan region nor to have unrestricted access to members of the opposition, non-governmental organisations and the independent media.
With reference to Community assistance, the Commission has agreed to a reduction and reorientation of EU assistance from EUR 11 million to EUR 9.25 million in this year, and from EUR 9 million to EUR 7.25 million next year. In spite of those cuts, we strongly believe that targeted EU assistance should continue. It should focus on poverty reduction in the Ferghana valley and the development of a civil society, as well as on legal and judicial reforms and on the development of higher education.
I should like to take this opportunity to stress that the human rights situation which existed before the events in May was already very bleak and a source of deep concern to the Commission. To name but one of our concerns, the Commission would very much welcome a public commitment in support of President Karimov's condemnation of torture.
In addition, the Commission will continue to press the Uzbeks to establish an immediate moratorium on all death sentences before the abolition of the death penalty in 2008. The Commission is also concerned about reports of the detention and harassment of people including human rights defenders, journalists and local activists who have questioned the authorities' version of events.
The Commission will continue its efforts in the fight against drug trafficking, improving border management, energy networks and transport networks. The exclusion of Uzbekistan from such regional programmes would damage Uzbekistan's neighbours more than Uzbekistan itself.
The debate is closed.
The vote will take place today at 4 p.m.
The next item is the debate on six motions for resolutions on the case of Tenzin Delek Rinpoche(1).
.   Mr President, one of the last great Tibetan lamas, Tenzin Delek Rinpoche, has spent the past 20 years engaged in efforts to protect Tibetan culture. As a leading religious figure in Tibet, he has also played an active role in economic, cultural and social affairs. This Tibetan lama has long been a thorn in the side of the Chinese authorities, even though he has never taken part in political demonstrations.
As a spiritual leader who is wholeheartedly committed to key social measures such as the construction of schools for orphaned children, hospices, local roads and help for older people, he is a leading advocate of peace, whose actions are not in the least aggressive. His popularity led to him being labelled a threat to the local Chinese authorities, however, and the latter arrested him on the pretext that he had allegedly helped to organise a number of attacks. He was accused of terrorism and sentenced to death, without any evidence or a fair trial. He has been held in inhumane conditions for many months awaiting execution, and his current poor health is a direct result of prolonged torture.
In view of the above, we are calling on the Chinese authorities to improve the conditions in which he is held. We are also calling on the Chinese government to undertake efforts to improve the conditions in which other prisoners are held, to abolish torture and, most importantly, to abolish the death penalty. As part of the international community we must make it quite clear that we will not consent to people being imprisoned if they have not been proven guilty. China must respect international human rights standards, human dignity and civil liberties. I would therefore also call on international organisations to bring pressure to bear on China to engage at long last in constructive dialogue with a view to settling the Tibet issue once and for all.
. Mr President, ladies and gentlemen, this is not the first time that we have had to discuss the terrible case of Tenzin Delek Rinpoche and take note of China’s unwillingness to go down the road of reconciliation. Far from it: no more than before is he guaranteed a transparent and fair trial, and what is even worse is that torture and the inhumane conditions under which he is incarcerated – without, let it be noted, due process of law – have now brought him to the point where his life is in danger, and this is something about which we absolutely must speak out, and not for the first time.
We in this House owe it to ourselves to take action now, for we have already demanded fair treatment for this man who is almost at the point of death, and whose only crime was to be a beloved teacher and spiritual guide. Now is the time for us to take action and press anew our demands on the Chinese Government.
What makes this all the more necessary is that it would appear that, the greater the appetite the Member States and their governments have for the Chinese market, the more cautious they are about raising human rights issues with their Chinese partners in dialogue. At a time like this and in a context such as this, we owe it to ourselves to defend our values. It is we Members of this House who must do what our governments are failing to do.
In a situation in which Tibet is autonomous only on paper and not in reality, in which the dialogue with the Dalai Lama, having begun so promisingly, is either not continued or deferred again and again, and in which China still does not guarantee human rights, we must speak up and speak out, demanding that this state of affairs be brought to an end and that order be restored.
. Mr President, the resolutions we adopted on 18 November 2004 and 13 January 2005, combined with massive diplomatic protests and the actions of human rights organisations did have some results, for they did bring about the commutation of the death sentence passed on the respected Lama Tenzin Delek Rinpoche to one of life imprisonment. The Chinese authorities regard him as a criminal, accusing him of undermining the security of the state, and – without any evidence – of involvement in bomb attacks. They continue to refuse him a fair trial with international observers present.
Where I am in full agreement with both the previous speakers is that the real reason for his imprisonment is his great influence on the Tibetan people and his support for the Dalai Lama. The death sentence may well have been annulled, but it appears to be being carried out by other means; having endured torture and solitary confinement, he is now unable either to speak or to move, and his life is hanging in the balance.
All this House’s political groupings call on the Chinese to delay no longer in improving the conditions under which he is held and to comply strictly with the terms of the UN Convention on the Treatment of Prisoners. We insist that Manfred Nowak, the United Nations Special Rapporteur on Torture, be given free access to Tenzin Rinpoche; he will be arriving in China on an inspection mission in three weeks’ time.
The European Commission, the Council and the Member States must establish a close connection between the ongoing fate of China’s political prisoners and the maintenance of the arms embargo imposed on that country. The embargo must remain in place, without any relaxation, for as long as human rights abuses continue. The Chinese Embassy in Brussels has attempted to intervene, claiming that these are internal matters, and that no external organisations or individuals have the right to interfere. These oppressive utterances constitute yet another example of the unsatisfactory outcome of the EU/China Summit of 5 September and of the failure of the human rights dialogue to yield tangible fruit. The Group of the European People’s Party (Christian Democrats) and European Democrats wishes to stress the need for international standards and values to be maintained.
What does send a powerful signal to all those who are persecuted for political, religious or cultural reasons is the European Union’s insistence on cooperation with any country being conditional – without any exception – on its respect for human rights. Those who want confrontation to give way to cooperation must uphold human rights and refrain from violating them, for human rights are universal in their application.
. Mr President, it is not our place to say whether Tenzin Delek Rinpoche is innocent or guilty. However, it is our place to point out human rights violations when we see them. There are real concerns about his detention, trial and sentencing, which were, I believe, miscarriages of justice.
In a news bulletin of 24 October, the Chinese Government said that it was an internal affair for China and that we had no right to interfere. If it is a matter of human rights, we have every right to interfere; that is our job. It is unclear whether he had full access to legal advice throughout the trial process. The Chinese said that he had two lawyers. My sources said that he had no defence counsel whatsoever. My sources also said that he did not confess and he has never confessed to this alleged crime, despite the torture he allegedly suffered for several months before his trial. When he was tried three years ago, there was international outcry, and at that time I understand that the Chinese Government promised a retrial in the Supreme Court. That has not happened. He must be given a fair trial in full accordance with international fair trial standards or released forthwith. There is no other option.
. Mr President, oppression in Tibet is often on this House’s order of business. China sees that country as a virtually blank canvas that has to be colonised and made accessible, after which it can be further developed in the modern Chinese manner. At the moment, everything is about discipline and economic growth without any leeway for different opinions. This is at odds with the culture, the traditions and the interests of the Tibetans who have learnt to survive in their inhospitable country and want to be left in peace.
This problem is also reflected within China among other peoples with a different language and culture, such as the Uighurs, who are related to the Turkish peoples in the former Soviet Republics in Central Asia, but, ever since the Dalai Lama’s escape to India, most of the attention has been focused on Tibet.
We cannot really see any improvements in the way in which China deals with the Tibetans. Even though our statements in this House have definitely not had the results that we intended to achieve, it is still right that we should carry on relentlessly. China should not be given the impression that Europe has accepted the status quo for the sake of its own economic interests.
Finally, capital punishment in China has to go, just as it has to go in the USA and the rest of the world. We should fight this point globally and fight for human rights.
.   Mr President, Commissioner, Tibet is once again the subject of debate in this House. During today’s debate, we must ask ourselves whether the measures taken by Parliament and the Commission have been effective. Unfortunately, the fact that we are holding yet another debate on this issue would suggest not.
Certain Members of the House have claimed that such matters come under the heading of China’s internal affairs, and indeed this is the line taken by the Chinese Embassy in Brussels. This is not the case, however. The concept of internal affairs, which is used to justify all crimes against one’s own nation, is a doctrine espoused only by tyrants, and one that has never been held in civilised Europe. In centuries gone by, the Catholic Church and other religions demanded that citizens be treated properly, and they opposed the notion that rulers could do whatever they wanted with their own citizens. International organisations nowadays never fail to emphasise the fact that internal affairs that violate basic moral principles concern all of humanity.
We must be aware that this issue is about more than just one monk. It is about nothing less than the destruction of Tibet and the Tibetan culture and nation, for no other reason than that this peaceful nation exists. The existence of a nation that differs from their own in cultural, historical and social terms is sufficient reason for the Chinese authorities to attempt to destroy it. Instead of welcoming the completion of a railway link between Tibet and China, we should be alarmed by this development, since one of its purposes is to destroy Tibet further by inundating it with Chinese people and entrepreneurs.
Parliament is very active in this field, and its Intergroup for Tibet has a very committed and energetic president in the shape of Mr Mann. We must do more, however. I would remind the Commissioner that it is high time that the Commission took decisive steps to settle the problems in China once and for all, since its status as a powerful EU body means that it is undoubtedly in a position to do so. Its first step should be to come to the rescue of this poor Tibetan monk.
. Mr President, the human rights situation in Tibet is of constant concern to the European Union and it features very high on the agenda of the EU-China human rights dialogue. In that context, the European Union has always addressed the rights of minorities, especially in Tibet, and urges the Chinese authorities to preserve the cultural, religious and linguistic identity of the Tibetan people.
The case of the Tibetan monk Tenzin Delek Rinpoche has regularly been brought to the attention of the Chinese authorities in the course of this dialogue. In addition, the EU troika has made three approaches to the Chinese Government, twice last year and in the early part of this year, when the troika met Chinese Foreign Minister Tang Jiaxuan.
In all those instances, the European Union voiced its urgent demand for the abolition of the death penalty in China, expressed the hope that Tenzin Delek Rinpoche would not be executed, and asked for information about the conditions of his arrest and his state of health. Whilst welcoming the decision by the Chinese authorities on 26 January 2005 this year to commute Tenzin Delek Rinpoche’s death sentence to life imprisonment, the European Union remains deeply concerned about the persistent doubts surrounding his trial and the heavy sentence handed down to him. The European Union is fully committed to continuing to follow this issue very closely in the framework of the EU-China human rights dialogue.
On a more general level, as part of its overall policy on Tibet, for many years the European Union has called for and will continue to call for the establishment of a direct dialogue between the Dalai Lama and the Chinese authorities as the only realistic way to find a lasting solution to the question of Tibet. The third visit of the Dalai Lama’s special envoys at the end of last year was an encouraging move that should be pursued further.
The debate is closed.
The vote will take place today at 4 p.m.
I am all in favour of free trade, but the question we need to ask ourselves is whether we should trade freely with a country that pays no regard to freedoms of other kinds. I do not believe that cultural diversity is any justification for China’s actions. The death penalty is unacceptable in any culture, since it is an insult to the very nature of humanity. China is proud of its new railway line to Tibet, which is the highest in the world. It is worth pointing out, however, that investments in infrastructure are not the only mark of a great civilisation.
If China can build railways of this kind, then it could also improve the living conditions of its prisoners. All it needs is the political will to do so. It is crucially important that the arms embargo against China be maintained, because the fate of Tenzin Delek Rinpoche is ample proof that the country has not learnt its lesson from the events of 4 June 1989. This is a significant date for people in both Poland and China. It is a symbol of hope for the former, since it was the date of the first partially free parliamentary elections.
In China, however, this date has become a symbol of repression, since it is the anniversary of the Tiananmen tragedy. Back in 1989, I wore a badge bearing the Chinese words for freedom and democracy. These two values are what I would wish the Tibetan and Chinese people today.
Mr President, on at least five occasions during this part-session, the earphones – and thus the interpretation service - for the whole of the row behind me where I normally sit have not worked. Nor has the microphone worked, so that it has not been possible to complain about the situation to the President. We have shown great flexibility during the votes and continued with these from the row concerned. Next time, however, many important matters are to be dealt with, including REACH, so we need to ensure that the technology works. Otherwise, the part-session may be interrupted in the most inopportune way. I hope, therefore, that you can resolve this problem by next month.
Unfortunately, this is a recurring problem. We shall be looking into this carefully and trust that it will not happen in the next part-session.
The next item is the vote.
The vote is closed.
I declare the session of the European Parliament adjourned.